t c memo united_states tax_court cma consolidated inc subsidiaries inc petitioners v commissioner of internal revenue respondent docket no filed date george w connelly jr linda s paine and william o grimsinger for petitioners mary e wynne and caroline tso chen for respondent contents page introduction and statement of issues findings_of_fact i the two lease_strip deals a background b first lease_strip deal c second lease_strip deal d other aspects of petitioner’s claimed losses and deductions with respect to the second lease_strip deal ii petitioner’s through advances to cap corp and the date debt conversion_transaction a cap corp and its business b petitioner’s and advances to cap corp c the date debt conversion_transaction d petitioner’s advances to cap corp e petitioner’s ordinary_loss and bad_debt deduction petitioner’s aerocentury stock transaction the dollar_figure million consulting fee petitioner’s advances to koehler opinion i petitioner’s second lease_strip deal a did the underlying transactions have economic_substance generally background and recapitulation of the two lease_strip transactions petitioner’s rental expense deductions and note disposition losses did petitioner have a nontax business_purpose for entering into the second lease_strip transaction whether petitioner’s lease_strip deal had economic profit potential aside from the tax benefits a the experts’ opinions i petitioner’s expert a svoboda’s opinions as to the fair market values and estimated residual values b svoboda’s fair_market_value for the over lease residual interests ii respondent’s expert b evaluation and comparison of the experts c petitioner’s lease_strip deal’s economic profit potential conclusion as to the economic_substance of petitioner’s lease_strip deal b petitioner’s entitlement to its claimed deductions ii petitioner’s dollar_figure ordinary_loss and dollar_figure bad_debt deduction a petitioner’s claimed deductions--the debt vs equity issue b application of the 11-factor test names given to the documents presence or absence of a fixed maturity_date source of the repayment the right to enforce the payments participation in management status relative to other creditors intent of the parties thin or adequate capitalization identity of interest payment of interest only out of dividends ability to obtain loans from outside lending institutions c conclusion and holdings iii the dollar_figure million fee a the assignment_of_income_doctrine b the parties’ arguments petitioner’s arguments respondent’s arguments c analysis and holding petitioner’s agreement with nsi ckh’s and petitioner’s purported fee-splitting agreement petitioner’s entitlement to a business deduction iv petitioner’s advances to koehler v is petitioner liable for penalties under sec_6662 appendixes appendix a--flow chart reflecting the basic elements of the transactions in the two lease_strip deals appendix b--summary of appendix a appendix c--existing end user equipment rental monthly payments that hca purchased memorandum findings_of_fact and opinion gerber chief_judge respondent determined income_tax deficiencies an addition_to_tax and penalties with respect to petitioner’ sec_1 taxable years ended date and as follows addition_to_tax and penalties deficiency sec_6651 sec_6662 tye dollar_figure big_number dollar_figure -- dollar_figure big_number all section references are to the internal_revenue_code as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the primary issues remaining for our consideration are whether petitioner is entitled to approximately dollar_figure million of deductions claimed for its taxable years ended date and from a lease_strip deal whether petitioner’s lease_strip deal has economic_substance and is to be respected for federal_income_tax purposes whether petitioner’s claimed rental expense deductions arising from the lease_strip deal are deductible as ordinary and necessary business_expenses whether petitioner is entitled to claim note disposition losses from the lease_strip deal whether the dollar_figure that petitioner advanced to cma capital corp is to be treated as an investment equity or debt whether for its taxable_year ended date 1petitioners make up an affiliated_group_of_corporations that filed consolidated income_tax returns for the years in issue cma consolidated inc cma is the common parent_corporation of that group for convenience we use petitioner to refer to that affiliated_group_of_corporations petitioner is entitled to a deduction for a dollar_figure ordinary_loss from a debt conversion_transaction whether petitioner is entitled to claim a dollar_figure bad_debt deduction for its taxable_year ended date with respect to loans petitioner purportedly made to cma capital corp whether petitioner should include in its income the dollar_figure million portion of a consulting fee that petitioner paid to crispin koehler holding corp in early if the dollar_figure million is includable in petitioner’s income for its taxable_year ended date whether petitioner is entitled to deduct its payment of dollar_figure million to crispin koehler holding corp as a business_expense whether petitioner is entitled to a dollar_figure bad_debt deduction for its taxable_year ended date with respect to its advances to richard koehler and whether petitioner is liable for penalties under sec_6662 for its taxable years ended date and with respect to portions of its underpayments for those years attributable to its claimed lease_strip deal deductions findings of fact2 petitioner is a california corporation at the time the petition was filed petitioner maintained its office and principal_place_of_business in burlingame california at all 2the parties’ stipulations of fact and the exhibits attached thereto are incorporated herein by this reference pertinent times neal crispin crispin owned percent of cma’s outstanding_stock and has been petitioner’s ultimate decision maker since its date incorporation cma capital management inc cmacm has been a wholly owned subsidiary of petitioner and a member of petitioner’s consolidated_group since its date incorporation capital management associates cm associates has been a wholly owned subsidiary of petitioner and a member of petitioner’s consolidated_group i the two lease_strip deals a background petitioner was generally involved in equipment_leasing transactions and the structuring of equipment financing during the early 1990s petitioner began to arrange deals designed to separate equipment rental income from the related rental expenses in those deals which were called lease strips and or rent strips the rental income was allocated to a tax-indifferent or tax-neutral party in order to allow another party to claim a greatly disproportionate share of the related tax benefits generally a tax-indifferent or tax-neutral party is one that does not incur a federal_income_tax liability on its income because of its status or its circumstances examples would include a party that was not a u s taxpayer or a party that was a u s taxpayer but had large net operating losses available to offset income one such tax-indifferent party petitioner employed was the iowa tribe of oklahoma iowa tribe because of its status as an indian_tribe recognized by the bureau of indian affairs of the u s department of the interior the iowa tribe was not subject_to federal_income_tax on income allocated to it from lease_strip deals the iowa tribe participated in approximately eight different partnerships during the mid-1990s and received fees for its participation as a limited_partner in those partnerships in exchange for its modest investment and agreement to be the percent limited_partner in a partnership the iowa tribe received a fee ranging from dollar_figure to dollar_figure at the closing of each deal the fee represented a percentage of the total commissions received by cma in connection with the lease_strip deal the iowa tribe had no active role in the partnership and realized that its participation allowed others to exploit its tax-exempt status a wholly owned cma subsidiary and or crispin cma’s 3the parties disagree over whether two lease_strip deals involving petitioner that are discussed more fully infra had economic_substance and should be respected for tax purposes the terms sale sold lease purchase income_interest invest note obligation lien and other similar terms are used herein for convenience and are not intended as ultimate findings or conclusions concerning the validity for tax purposes of the deals and or underlying transactions in dispute percent shareholder and ultimate decision maker often served as a 1-percent or less general_partner of the partnership the two lease_strip deals involve computer and photo processing equipment subject_to two existing end-user leases one end-user lease agreement dated date hereinafter for convenience referred to as the k-mart end-user lease or k- mart lease involved the lease of existing and after-acquired photo processing equipment by varilease corp varilease to k- mart corp k-mart on date computer leasing inc cli purchased the equipment subject_to the k-mart lease along with varilease’s rights and obligations under the lease on date additional equipment was added to the k-mart end-user lease the other end-user lease agreement dated date hereinafter for convenience referred to as the shared end-user lease or shared lease involved the lease of computer equipment by cli to shared medical system corp shared starting with the k-mart and shared end-user leases and certain other equipment leases with three other end users a series of preconceived transactions was arranged with respect to that equipment the transactions were intended to create residual lease periods beginning after the conclusion of the existing end-user leases with k-mart shared and the other end users the transactions served as a foundation for two lease_strip deals under which the rental income streams from the equipment and the related deductions were bifurcated and allocated to different entities virtually all of the remaining rental income under the existing end-user leases with k-mart shared and other end users was stripped out and allocated to the iowa tribe a tax-indifferent party not subject_to federal_income_tax a wraparound equipment lease position encompassing the existing end-user leases and the residual lease periods and an equipment purchase installment note and or payment rights thereto previously issued in taxable sale -leaseback transactions either to the iowa tribe’s partnership or another partnership in which the iowa tribe’s partnership held an interest were transferred to the respective lease_strip deal’s ultimate beneficiary customer in a purported sec_351 transaction the principal and interest payments due under the equipment purchase installment note equaled coincided with and fully offset the rental payments due under the wraparound lease as structured the two lease_strip deals were intended to generate substantial potential tax benefits for each deal’s ultimate beneficiary customer in amounts grossly disproportionate to the beneficiary’s economic investment in that deal for instance the first lease_strip deal’s ultimate beneficiary customer would claim equipment rental deductions over the wraparound lease’s entire life even though substantially_all of the related rental income from the equipment had been stripped out and the rental payments that the beneficiary deducted were fully offset by the payments due the beneficiary under the equipment purchase installment note the ultimate beneficiary customer’s potential net tax benefits in the first lease_strip deal equaled the total rental payments due under the wraparound lease less the interest portion of the installment note payments according to a tax opinion issued to cfx corp cfx the first lease_strip deal’s ultimate beneficiary customer while the economic cost of the deal to cfx would be approximately dollar_figure million the deal would generate approximately dollar_figure million in potential net tax deductions for cfx over the life of the wraparound lease in each of the two lease_strip deals the ultimate beneficiary customer’s only prospect of realizing a pretax economic profit on the deal essentially depended upon whether the rental income produced during the wraparound lease residual periods would exceed the economic investment in the deal in addition although a series of complex multiparty transactions which are discussed in more detail infra was required to implement each of these two lease_strip deals typically the beneficiary customer infused the only noncircuitous cash paid to participants brokers lawyers and others involved in setting up that deal b first lease_strip deal4 as to the first lease_strip deal the following complex multiparty equipment purchase lease and related transactions were entered into on date date date and date on date cli sold subject_to the existing end-user leases the equipment leased to k-mart and shared along with some equipment leased to others to equity resource acquisition ii era a limited_partnership for dollar_figure era was a special-purpose entity created and controlled by cli for the express purpose of accomplishing the purchase and sale of the leased equipment in exchange for the leased equipment package era assumed the debt incurred by cli to finance the equipment purchase era also issued a dollar_figure secured recourse promissory note to cli payable within days with accrued interest pincite percent in turn on date era sold the leased equipment for dollar_figure million subject_to the existing end-user leases to capital finance partners cfp a limited_partnership the partners of cfp were the iowa tribe--a 99-percent limited_partner cmacm--a 05-percent managing general_partner crispin-- 4although petitioner’s subject deductions were derived from the second lease_strip deal we detail the first deal for purposes of clarity and to provide a background for discussion of the second deal a 05-percent individual general_partner and mithril corp --a 9-percent corporate general_partner in exchange for the leased equipment cfp issued its dollar_figure million recourse promissory note bearing percent interest payable within days to era the dollar_figure million cfp promissory note was executed on behalf of cmacm as cfp’s general_partner by gregory w johnson johnson a vice president of petitioner after the respective sales to era and cfp in step sec_1 and the leased equipment remained subject_to the debt incurred by cli to purchase the equipment and liens that cli had placed on the equipment and rents due under the existing end-user leases in addition following era’s sale of the equipment to cfp era placed liens on the equipment to secure payment of cfp’s dollar_figure million note to era also on date cfp sold the leased equipment for dollar_figure to eq corp eq subject_to the existing end- user leases to k-mart shared and others era consented to the sale of the leased equipment from cfp to eq joel mallin mallin a lawyer in new york held a major and or controlling_interest in eq and its vice president was joel klein klein who rented office space from mallin eq paid for the leased equipment by issuing to cfp a dollar_figure5 million secured limited recourse installment note and a dollar_figure secured recourse promissory note both of which had a 12-percent interest rate the dollar_figure5 million installment note was payable i in eleven equal consecutive semi-annual installments of dollar_figure on april 30th and october 31st of each year and ii thereafter in five equal consecutive semi-annual installments of dollar_figure on april 30th and october 31st of each year commencing date through and including date the dollar_figure short-term promissory note was payable days after date cfp also placed liens on the equipment to secure eq’s note obligations to cfp on date after cfp’s sale of the equipment to eq in step above cfp leased the equipment back from eq under a wraparound lease encompassing the existing end-user equipment leases master lease the existing shared and k-mart end-user leases expired no later than march and date respectively the master lease expired on date for the shared equipment and on date for the k-mart equipment respectively the master lease among other things provided that cfp’s master lease residual interests in the k-mart and shared end-user lease equipment consisted of residual period sec_5the master lease also covered computer equipment subject_to an existing end-user lease with the health ins plan of greater n y hip ny computer equipment subject_to an existing end-user lease with martin marietta corp martin marietta and satellite dish equipment subject_to an existing end-user lease with amoco corp amoco the hip ny end-user lease expired on date the martin marietta end- user lease expired on date and the amoco end-user lease expired on date as to this foregoing equipment the master lease ran from date through date in the case of the hip ny equipment from date through date in the case of the martin marietta equipment and from date through date in the case of the amoco equipment between date and date and date and date respectively all of which followed the existing leases it also provided that cfp had the right to receive rents on the k-mart and shared equipment during its master lease residual periods the master lease rental payments due from cfp to eq were equal to coincided with and were fully offset by the installments owed to cfp by eq under the dollar_figure5 million equipment purchase note on date johnson executed on behalf of cmacm in its capacity as managing partner of cfp a remarketing agreement with cli master remarketing agreement providing that cli would be the exclusive remarketing agent for the leased equipment for the period between the expiration of the k-mart and shared end-user leases and the expiration of the master lease the master remarketing agreement provided that revenue and proceeds from the lease sale or disposition of the leased equipment would be applied in the following order senior financing reimbursement of cli’s expenses reimbursement of cfp’s sublessor’s expenses payment of a 5-percent fee to cli and payment of any remainder to cfp sublessor the master remarketing agreement also provided that the sublessor cfp could terminate the agreement if among other events cli ceased its remarketing activities filed for bankruptcy or failed to perform its obligations under the agreement in addition cfp would be entitled to terminate cli’s exclusive remarketing agency if an item of equipment was not leased for more than days and cli had not presented a remarketing opportunity within that 120-day period also on date eq and cli entered into a remarketing agreement owner remarketing agreement providing that cli would be responsible for the remarketing of the leased equipment after the master lease’s term expired the owner remarketing agreement with respect to the application of rent proceeds had identical terms to those contained in the above- described master remarketing agreement between cfp and cli on date cfp sold for dollar_figure to hitachi credit america corp hca its right to the rental income from the existing end-user leases on the k-mart shared and other equipment in a transaction described as a rent strip sale cfp in turn paid the dollar_figure to era in satisfaction of the senior debt that encumbered the leased equipment simultaneously with the rent strip sale to hca cli era and cfp agreed to release their liens against the rents to become due under the k-mart shared and other end user leases cli and era but not cfp subordinated their claims against the leased equipment to the rights of hca thereafter k-mart shared and other end users were also instructed to pay the rent due from them under their end-user leases on the equipment directly to hca cfp allocated percent of its income from the rent strip sale with hca to the iowa tribe the net effect of the series of date transactions described above in step sec_1 through was for virtually all rental income realized from the rent strip sale to hca to be attributed to a nontaxable entity the iowa tribe with the rental payments due thereafter under the existing end-user leases on the equipment to be paid to hca about days later on date cfp sold for dollar_figure to asset residco inc residco cfp’s interests as to the first years of the master lease residual period with respect to the k-mart end-user lease equipment and the first months of the master lease residual period with respect to the amoco end-user lease satellite dish equipment residco a delaware corporation was wholly owned by klein vice president of eq and managing partner of capital_asset partners cfp allocated percent of the income from its sale of these residual interests to cfp’s 99-percent limited_partner the iowa tribe residco paid the dollar_figure sale price for these residual interests by issuing its dollar_figure secured promissory note due_date residco’s note was secured_by the rental payments residco would be entitled to receive under its master lease residual interests with respect to the k-mart and amoco equipment cfp used the dollar_figure residco note to reduce its promissory note obligation to era that was incurred above in step on date in a purported sec_351 nonrecognition_transaction cfp transferred to cfx financial services inc cfx financial a subsidiary of cfx cfp’s remaining master lease residual interests with respect to the k- mart shared and other equipment ie its master lease residual interests in that equipment less the first years of the master lease residual_interest in the k-mart equipment and the first months of the master lease residual_interest in the amoco equipment that were sold to residco as described above in step cfp’s master lease rental payment obligation to eq the right to receive offsetting payments from eq under the dollar_figure5 million eq equipment purchase installment note and the dollar_figure eq short-term promissory note in exchange for cfp’s transfer it received big_number shares of cfx financial dollar_figure par_value preferred_stock on that same date cfx contributed dollar_figure million to cfx financial and received shares of cfx financial common_stock the assignment and assumption_agreement between cfp and cfx financial dated date notes that the master lease equipment was subject_to cli’s lien under the dollar_figure era note and era’s lien under the dollar_figure million cfp note and that dollar_figure was the remaining balance owed on the dollar_figure million cfp note as of date after the date transaction cfx financial made master lease rental payments to eq in amounts equal to eq’s installment payments to cfx financial under the dollar_figure5 million eq installment note pursuant to the date transaction cfx claimed substantial tax benefits far greater than its economic investment in the first lease_strip deal specifically cfx financial which joined in consolidated income_tax returns filed by cfx and its other affiliates including cfx bank was in a position over the life of the master lease to receive fully offsetting payments under the eq installment note equal to cfx financial’s master lease rental payments and only recognizing for tax purposes the relatively smaller installment note interest_income but claiming substantially larger deductions for all its master lease rental payments all of the transactions described in step sec_1 through above were structured and undertaken to benefit cfx as the first lease_strip deal’s ultimate customer cmacm received a dollar_figure fee for providing advice relating to the above-described 6as noted above in step sec_1 and both the dollar_figure equity resource acquisition ii era note to computer leasing inc cli and the dollar_figure million capital finance partners cfp note to era were payable within days of date transactions on date cfx financial redeemed its preferred_stock held by cfp for dollar_figure consisting of dollar_figure for the shares and dollar_figure in dividends thereon c second lease_strip deal sometime before date crispin asked klein and certain parties and or entities involved in the first lease_strip deal to create another position out of the equipment package involved in that first deal although petitioner and crispin were planning to market this second lease_strip deal to a customer they changed their plans following the internal revenue service’s irs issuance of notice_95_53 1995_2_cb_334 on date in notice_95_53 supra the irs warned it would challenge and disallow potential tax benefits that taxpayers claimed under lease_strip deals due to the issuance of notice_95_53 supra petitioner and crispin concluded that it would not be possible to sell the second lease_strip deal to third parties because the transactions for the contemplated deal had already been consummated petitioner and crispin instead decided to complete the second lease_strip deal with petitioner as the customer or ultimate beneficiary the wraparound lease over lease in the second lease_strip deal involved the k-mart and shared end-user lease equipment and encompassed the existing k-mart and shared end-user leases however the express lease_term for the k-mart and shared over lease agreement provided for no actual over lease residual interests in that equipment the over lease agreement set forth a lease_term for the k-mart and shared equipment that expired on the same dates as the master lease respecting that equipment unlike the ultimate beneficiary in the first lease_strip deal petitioner did not retain its lease position throughout the life of the over lease in the second lease_strip deal instead petitioner disposed of its lease position and or the associated equipment installment note in three transactions with other entities over a 21-month period running from date through date as to the second lease_strip deal the following complex series of multiparty equipment purchase lease and other transactions took place on august september september and date and on date and date 7as discussed supra the master lease ran from date through date in the case of the k-mart corp k- mart end-user lease equipment and from date through date in the case of the shared medical system corp shared end-user lease equipment as discussed more fully infra the date over lease agreement provided that the over lease ran from date through date in the case of the k-mart end-user lease equipment and from date through date in the case of the shared end-user lease equipment accordingly petitioner had no residual lease interests in that equipment on date eq sold to capital_asset partners cap a nevada limited_partnership the k-mart and shared end- user lease equipment and the right to receive master lease rents upon that equipment cap assumed eq’s obligation to make related installment payments to cfx financial under the eq equipment purchase installment note which eq had issued in connection with step of the first lease_strip deal conversely eq assigned to cap the right to receive from cfx financial the master lease rental payments relating to the k-mart and shared end-user lease equipment those rental payments equaled and coincided with the installments due under the eq installment note as a part of the foregoing sale of the k-mart and shared equipment klein cap’s 1-percent managing general_partner executed and issued to eq on date cap’s dollar_figure secured promissory note due_date kanawha enterprises lp kanawha a nevada limited_partnership was cap’s 99-percent limited_partner the iowa tribe was the 99-percent limited_partner of kanawha and a company named pending one was the 9-percent managing general_partner of kanawha with the remaining 1-percent interest in kanawha held by z-kelp lp a limited_partnership mallin was pending one’s president for purposes of the second lease_strip deal the iowa tribe had the same role involvement and participation in kanawha as the iowa tribe had in cfp for purposes of the first lease_strip deal on date cap transferred ownership of the k- mart and shared end-user lease equipment along with the right to receive master lease rental payments upon that equipment to jenrich corp jenrich in exchange for two notes one jenrich note was a dollar_figure long-term nonrecourse secured installment note with percent interest payable in i thirteen semi-annual installments of principal and interest each in the amount of dollar_figure payable on february 28th and august 30th of each year commencing on date through and including date and ii four semi-annual installments of principal and interest each in the amount of dollar_figure payable on august 30th and february 28th of each year commencing date through and including date the other jenrich note was a dollar_figure short-term note due_date both notes were signed by marlene freedman freedman jenrich’s sole shareholder and president 8for its taxable years ended date and jenrich corp jenrich claimed losses of dollar_figure and dollar_figure respectively from its through fiscal years jenrich’s deficit in retained earnings for financial_accounting purposes also increased dramatically for its year ended date jenrich’s deficit in retained earnings increased from dollar_figure to dollar_figure for its year ended date jenrich’s deficit in retained earnings increased from dollar_figure to dollar_figure and for its year ended date jenrich’s deficit in retained earnings increased from dollar_figure to dollar_figure freedman was a longtime employee of mallin and performed administrative and office work for mallin during acting upon mallin’s advice freedman invested dollar_figure to acquire jenrich mallin was instrumental in bringing about jenrich’s and freedman’s involvement in the foregoing transaction mallin advised freedman to cause jenrich to enter into that transaction and the equipment leaseback from cap described below in step mallin negotiated those transactions for freedman with jenrich and cap freedman discussed those transactions with mallin but not with klein the managing general_partner of cap who rented space in mallin’s office freedman eventually disposed of her interest in jenrich for dollar_figure during when she sold her jenrich stock to an associate of mallin freedman received dollar_figure in compensation as an officer of jenrich from through also on date cap leased back from jenrich the shared and k-mart equipment pursuant to the over lease wraparound lease covering the existing k-mart and shared end-user leases and the master lease for the k-mart and shared end-user lease equipment in exchange cap received the right to cfx financial’s master lease rental payments on that equipment the over lease agreement provided for lease periods of the k-mart and shared end-user lease equipment that coincided with and ended at the same times as the master lease for the k-mart and shared equipment with those lease periods specified by the over lease agreement cap would have no actual over lease residual interests in the k-mart and shared equipment see supra note the right to the master lease rental payments owed by cfx financial for the k-mart and shared equipment was separate from the over lease rental payments that cap owed to jenrich under the over lease cap was obligated to apply those cfx financial master lease rental payments to pay off the eq installment note held by cfx financial as to cap’s over lease rental payments due to jenrich they equaled and coincided with the installments that jenrich was required to make to cap under jenrich’s dollar_figure equipment purchase installment note which had been issued in connection with the above cap-jenrich transaction in step on the next day date cap sold to aardan leasing corp aardan a delaware corporation the rights to the master lease rental payments due from cfx financial relating to the k-mart and shared equipment the date agreement between cap and aardan provided that aardan assume cap’s obligation described above in step to cfx financial under the eq installment note virtually all of cap’s income from the sale to aardan was allocated to kanawha cap’s 99-percent limited_partner and in turn to the iowa tribe although not directly a partner of cap the iowa tribe was the 99-percent limited_partner of kanawha aardan was organized by mallin before roland hennessey hennessey who was also an officer of jenrich signed the date sales agreement on behalf of aardan at mallin’s request hennessey beginning in or served as an officer of several corporations including aardan and jenrich and at some unspecified point eventually was designated as aardan’s owner hennessey had retired as a police officer before his involvement in these transactions in exchange for hennessey’s serving as an officer and or owner of these various corporations mallin paid hennessey dollar_figure per month hennessey’s role in these corporations was that of a nominee who signed documents hennessey had no involvement in negotiations decisionmaking or business activities of the corporate entities pursuant to a date document cap in exchange for shares of cmacm common_stock in a purported sec_351 transaction transferred among other things the following to cmacm cap’s rights under the over lease the dollar_figure jenrich equipment purchase installment note cap’s over lease rental payment obligation to jenrich and dollar_figure of cap’s obligation to eq under the dollar_figure cap equipment purchase note on that same date cma contributed dollar_figure to cmacm in exchange for big_number shares of cmacm common_stock for tax purposes cmacm claimed a dollar_figure carryover_basis in the jenrich note consisting of the note’s dollar_figure face value and accrued interest of dollar_figure by means of a date letter agreement cmacm and jenrich agreed to offset cmacm’s over lease rental payment_liability and jenrich’s installment note liability against one another so that no cash payments would have to be made by cmacm or jenrich on date cmacm transferred all of its interests and obligations under various agreements relating to the k-mart end-user lease equipment to okoma enterprises lp okoma a delaware limited_partnership among other things cmacm transferred the following to okoma cmacm’s over lease rights in the k-mart equipment and a portion of the jenrich note in the amount of dollar_figure in exchange okoma assumed cmacm’s over lease obligations concerning the k-mart end-user lease equipment and also cmacm’s obligations on the cap note in the amount of dollar_figure okoma’s 99-percent limited_partner was the iowa tribe and okoma’s 1-percent managing general_partner was mbp administration inc a nevada corporation on its federal return petitioner characterized cmacm’s partial_disposition of the jenrich note as a rental expense of dollar_figure the dollar_figure rental deduction in conjunction with other items on petitioner’s federal return resulted in a dollar_figure net_operating_loss nol_carryover from the to the tax_year respondent in the notice_of_deficiency disallowed the dollar_figure nol_carryover on date cmacm transferred percent of its interests and obligations in the shared end-user lease to first lexington leasing inc lexington from to the time of trial lexington was owned by asset leasing partners i lp with crispin and cmacm as managing general partners and the iowa tribe as a limited_partner among other things cmacm transferred twenty-five percent of cmacm’s rights in the shared equipment and percent of that portion of the jenrich note attributable to the shared equipment in exchange for cmacm’s transfer lexington issued a dollar_figure unsecured promissory note to cmacm and assumed percent of that portion of cmacm’s over lease rental payment obligation to jenrich attributable to the shared equipment the promissory note had an 8-percent interest rate and was due on date lexington was incorporated in california during and was wholly owned by richard koehler koehler a friend and longtime business_associate of crispin before and after the cmacm- lexington transaction koehler depended on petitioner and crispin for funds to keep cma capital corp operating for cmacm claimed a dollar_figure cost_basis in its percent portion of the jenrich note transferred to lexington in addition cmacm claimed a dollar_figure loss from its partial_disposition of that note cmacm also deducted dollar_figure for the over lease rental payments that it reported as being paid to jenrich during the dollar_figure amount equaled the amount due cmacm from jenrich under the jenrich installment note on date cmacm transferred to lexington the remaining percent of its interests and obligations under various agreements concerning the shared end-user lease equipment among other things cmacm transferred the remaining percent of cmacm’s over lease rights in the shared equipment and percent of that portion of the jenrich note attributable to the shared equipment in exchange for cmacm’s transfer lexington issued its dollar_figure unsecured promissory note to cmacm and assumed percent of that portion of cmacm’s over lease rental payment obligation to jenrich attributable to the shared equipment pursuant to the terms of the unsecured note lexington promised to pay cmacm dollar_figure plus percent interest on date for cmacm claimed a dollar_figure basis in the 75-percent portion of the jenrich note it transferred to lexington and a dollar_figure loss from the partial_disposition of the note cmacm also deducted dollar_figure which was equal to the amount due cmacm from jenrich under the jenrich installment note as over lease rental payments that it claimed to have paid to jenrich during d other aspects of petitioner’s claimed losses and deductions with respect to the second lease_strip deal as a result of the second lease_strip deal and cmacm’s partial dispositions of the jenrich note over a 21-month period petitioner claimed more than dollar_figure million of deductions for and petitioner did not report any income from okoma’s and lexington’s assumptions of cmacm’s over lease rental payment obligations to jenrich in addition to dollar_figure of losses claimed for dispositions of the jenrich note petitioner claimed deductions of dollar_figure and dollar_figure for over lease rental payments to jenrich in almost all of the above-described second lease_strip deal transactions petitioner either received or was entitled to receive an offsetting payment equal to the amount it was obligated to pay and deducted in only one instance involving the purported sec_351 transfer did petitioner assume dollar_figure of the dollar_figure cap note owed to eq without receiving or being entitled to receive an equivalent offsetting amount on date cmacm redeemed the shares of cmacm common_stock held by cap for dollar_figure on its return for its taxable_year ended date petitioner wrote off and deducted the dollar_figure and dollar_figure lexington notes issued to cmacm in the cmacm-lexington transactions in the second lease_strip deal the over lease residual interests in the k-mart and shared equipment were the sole source of possible cashflow and pretax profit to petitioner about months after cmacm obtained the over lease residual interests from cap cmacm transferred the over lease residual_interest in the k-mart equipment to okoma on date cmacm transferred percent of its over lease residual_interest in the shared equipment to lexington as previously noted upon termination of the shared end-user lease date the shared equipment was to be returned to cli on date cmacm transferred the remaining percent of its over lease residual_interest in the shared equipment to lexington for petitioner wrote off the dollar_figure and dollar_figure lexington notes that cmacm earlier received in exchange for cmacm’s residual lease interest in the shared equipment christopher hughes hughes petitioner’s manager for tax and accounting concluded among other things that lexington’s lease position in the shared equipment was worthless in connection with its involvement in the second lease_strip deal petitioner did not obtain an outside appraisal as to the value of the over lease residual interests in the k-mart and shared equipment or tax_advice regarding that deal from an independent qualified_tax adviser crispin and hughes analyzed the second lease_strip deal and hughes prepared an analysis of the value of the over lease residual interests before cmacm’s entering into its transaction with cap hughes in valuing the over lease residual interests considered an earlier appraisal report the marshall stevens appraisal on the master lease residual interests in the k-mart shared and other equipment that was done by ralph page of the firm of marshall stevens and furnished it to cfx late in and in early petitioner crispin and others obtained and used the following items in the marketing of the first lease_strip deal to cfx the marshall stevens appraisal another similar appraisal report on the master lease residual interests done by the firm of murray devine co that was also furnished to cfx the murray devine appraisal and the tax opinion issued to cfx by the law firm thacher proffitt wood as cfp’s counsel the thacher proffitt tax opinion petitioner and crispin were familiar with the irs’s date issuance of notice_95_53 1995_2_cb_334 warning that the commissioner would challenge and disallow on various grounds the tax benefits that taxpayers claimed under lease_strip deals until the issuance of notice_95_53 supra petitioner and crispin were contemplating the marketing of the second lease_strip deal following notice_95_53 supra crispin concluded it would not be possible to sell that second deal to a third party and instead decided to have petitioner become the customer user of the tax benefits from the second deal ii petitioner’s through advances to cap corp and the date debt conversion_transaction a cap corp and its business cma capital corp cap corp was organized in and until date crispin and koehler were each 50-percent shareholders during date crispin reduced his stock ownership from percent to percent and koehler correspondingly increased his stock ownership_interest in cap corp from percent to percent through date koehler was in charge of cap corp ’s day-to-day operations and he would at least weekly consult with crispin about cap corp after date crispin took over cap corp ’s day-to-day operations sometime during the middle of koehler formally resigned his positions as a director and a manager of cap corp and transferred some of his cap corp stock to crispin making crispin cap corp ’s majority shareholder from its inception in cma capital group cap group was a wholly owned subsidiary of cap corp from its inception until date crispin koehler securities cks a securities broker-dealer was also a wholly owned subsidiary of cap corp in crispin and koehler formed jetfleet aircraft lp jetfleet i a california limited_partnership that invested in leased aircraft and related equipment crispin koehler and cap group were general partners of jetfleet i in crispin and koehler formed jetfleet aircraft ii lp jetfleet ii another california limited_partnership that invested in leased aircraft and related equipment crispin koehler cap group and cma capital group lp were general partners of jetfleet ii cma capital group lp9 was a california limited_partnership that was formed in crispin and koehler were general partners of cma capital group lp and psc aircraft leasing was a limited_partner of cma capital group lp cma capital group lp was dissolved on date the main business location and or the administrative and support functions of cap corp cap group cks and the jetfleet i and jetfleet ii partnerships were at petitioner’s office in burlingame california cap corp and its two subsidiaries cap 9not to be confused with cma capital group cap group the cma capital corp cap corp subsidiary formed in group and cks derived substantial fees and other income in connection with the jetfleet i and jetfleet ii partnerships cap group’s original business goal was to arrange for the syndication and marketing to investors of the jetfleet i and jetfleet ii partnerships cap group was to act as sponsor and managing general_partner of the jetfleet i and jetfleet ii partnerships it leased and managed the aircraft equipment on behalf of each partnership and its investor-partners in exchange for cap group’s services it was to receive fees and a percentage of each partnership’s cashflow up until approximately cks marketed interests in the jetfleet i and jetfleet ii partnerships to investors from approximately through the jetfleet i and jetfleet ii partnerships were not being marketed while crispin and others considered plans and undertook steps for consolidating those two partnerships into a publicly_held_corporation as of date cap corp and the management of the jetfleet i and jetfleet ii partnerships were making progress towards obtaining consents from over percent of the investor-partners in each partnership to effect the consolidation of those two partnerships into a new publicly traded corporation at that time however ultimate approval of the proposed consolidation of those two partnerships was by no means certain it was not until date that the votes respecting the proposed consolidation were tallied and the consolidation was approved by the requisite percentage of the investor-partners in each partnership shortly thereafter the two partnerships were consolidated into a company named aerocentury as a result of the consolidation cap corp received big_number shares of aerocentury stock on date it transferred the big_number aerocentury shares to petitioner in part payment of its outstanding debts to petitioner during cap corp and cks began marketing to investors jetfleet iii a third aircraft equipment_leasing partnership from through cap corp was insolvent crispin dissolved cap corp during cap corp would have failed long before without the advances it received from petitioner during the period through b petitioner’s and advances to cap corp during petitioner’s taxable years ended date and cap corp was unable to pay its expenses from its revenues and the revenues of cap group and cks its two wholly owned subsidiaries earlier cap corp raised capital by issuing more than dollar_figure million of its notes to third parties during approximately dollar_figure million of these notes remained outstanding although the principal payments were not due until date or date cap corp was obligated to make interest payments cap corp also had obligations to pay its expenses and those of its subsidiaries among other things cks the securities_dealer incurred considerable monthly overhead and marketing expenses from through cks had to branch offices around the country and over employees including a large sales staff in addition to marketing the jetfleet i jetfleet ii jetfleet iii and other_securities products cks’s business also included the marketing of bonds crispin was aware of cap corp ’s inability to pay its expenses and cap corp ’s need for advances to pay those expenses koehler asked crispin to supply operating capital for cap corp crispin arranged for petitioner to advance funds to cap corp to pay its day-to-day operating_expenses through date petitioner advanced dollar_figure to cap corpdollar_figure on april june and date cap corp made payments to petitioner totaling dollar_figure leaving a dollar_figure balance as of date from date through date petitioner advanced an additional dollar_figure to cap corp without considering accrued interest as of date cap corp owed petitioner dollar_figure cap corp issued a date promissory note to petitioner concerning the date through date advances this promissory note in pertinent part stated 10except as where otherwise indicated for convenience these amounts in controversy that petitioner advanced have been rounded to the nearest dollar_figure for value received cap corp hereby promises to pay on or before date to the order of petitioner all principal and interest outstanding according to the attached schedule a under this note this note the note shall bear interest from the date hereof on the principal_amount of the note outstanding from time to time at the rate per annum on the basis of a 365-day year for the actual number of days involved of this note shall be governed by and constructed in accordance with the laws of the state of california sometime on or after date koehler signed a document entitled schedule a acknowledging that petitioner had transferred funds to cap corp that it was to repay the schedule a contained the following interest principal interest total date loans accrued balance balance balance -- -- dollar_figure -- dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure c the date debt conversion_transaction by date crispin and koehler realized that cap corp was insolvent with obligations that were several multiples of its assets they also realized that cap corp ’s poor financial condition was negatively affecting cks’s operations hence they formulated a debt conversion_transaction whereby crispin and koehler would establish a new corporation that new corporation would assume substantially_all of cap corp ’s outstanding debt to petitioner in exchange for receiving cap corp ’s 100-percent stock ownership_interest in cks and petitioner would cancel all but dollar_figure of the cap corp debt assumed by the new corporation in exchange for a preferred_stock in the new corporation on or about date crispin and koehler incorporated crispin koehler holding corp ckh a california corporation crispin’s and koehler’s respective stock ownership interests in ckh were the same as their then-respective stock ownership interests in cap corp --9 percent for crispin and percent for koehler ckh’s place of business was the same as petitioner’s on date cap corp ckh cks and petitioner effected a debt conversion_transaction relieving cap corp of dollar_figure9 million of its debt to petitioner this debt relief for cap corp was accomplished through the following two steps cap corp through koehler ckh through koehler cks through koehler and petitioner through crispin executed a date stock purchase agreement under which ckh assumed dollar_figure9 million cap corp debt in exchange for percent of the outstanding_stock of cks big_number shares and ckh through koehler and petitioner through crispin entered into a date debt conversion agreement under which they agreed that ckh would issue to petitioner big_number shares of ckh dollar_figure preferred_stock in exchange for petitioner’s cancellation of all but dollar_figure of the dollar_figure9 million cap corp debt assumed by ckh ckh paid the dollar_figure of the cap corp debt by offsetting it against a dollar_figure receivable due to ckh from petitioner cks which ckh was acquiring from cap corp was worth far less than dollar_figure9 million as of date crispin and koehler estimated that ckh’s net asset value excluding cks’s indeterminate and highly speculative value did not exceed dollar_figure after the debt conversion transactiondollar_figure 11as will be discussed more fully infra in connection with the national service industries nsi consulting fee issue at the time crispin koehler holding corp ckh was created in date nsi was negotiating with petitioner for petitioner’s help in arranging an nsi subsidiary’s divestment of a tax_benefit_transfer lease without adverse tax consequences to effect such a divestment it would be necessary for petitioner to use a securities broker-dealer like crispin koehler securities cks on date nsi and petitioner executed a consulting agreement whereby petitioner would be paid a dollar_figure million consulting fee for its services in arranging such a divestment petitioner contends that it and ckh had previously reached an continued after the debt conversion cap corp remained liable to petitioner for dollar_figure of the original dollar_figure99 million debt on its federal return cap corp did not report cancellation_of_indebtedness_income from the debt conversion_transaction d petitioner’s advances to cap corp after date crispin took over the management of cap corp cap group cap corp ’s subsidiary and the consolidation activity with respect to the jetfleet i and jetfleet ii partnerships shortly after the date debt conversion_transaction koehler no longer managed cap corp koehler continued to manage cks cap corp ’s former subsidiary that became a wholly owned subsidiary of ckh in the debt conversion sometime during the summer of koehler formally resigned his positions as a director and manager of cap corp and he transferred some of his cap corp stock to crispin making crispin the majority shareholder of cap corp although crispin knew that cap corp continued to be insolvent after the debt conversion_transaction he caused petitioner to transfer additional funds to cap corp during continued oral agreement that ckh would receive a dollar_figure million portion of any nsi consulting fee petitioner further maintains that as of the date date of the debt conversion consummation of the desired divestment and nsi’s payment of a consulting fee to petitioner was still uncertain and could have fallen through petitioner argues that at that time petitioner’s receipt of an nsi consulting fee was not even a bird in the bush the financial statement that was part of cap corp ’s federal return reflects that cap corp ’s assets were just under dollar_figure and its liabilities were well over dollar_figure million cap corp ’s return also reflected a net_loss of dollar_figure for cap corp and its subsidiaries as of date cap corp owed petitioner dollar_figure consisting of the dollar_figure outstanding debt along with dollar_figure7 million of additional advances made during plus interest during petitioner made advances to cap corp of dollar_figure on date dollar_figure on date and dollar_figure2 million on date cap corp through koehler issued petitioner a date promissory note to cover the above debt among other things cap corp promised to pay on or before date all outstanding principal and percent interest to petitioner e petitioner’s ordinary_loss and bad_debt deduction petitioner’s aerocentury stock transaction on its return petitioner claimed a dollar_figure bad_debt deduction consisting of the dollar_figure cap corp debt not assumed by ckh in the debt conversion_transaction the dollar_figure of advances to cap corp during and dollar_figure of interest owed petitioner by cap corp petitioner did not claim a deduction with respect to ckh’s dollar_figure9 million assumption of cap corp ’s debt or the conversion of the cap corp debt into ckh preferred_stock on its return petitioner reported dollar_figure of miscellaneous income in connection with its receipt of big_number shares of aerocentury stock from cap corp on date during respondent’s examination of the tax_return petitioner submitted an informal claim asserting that it was entitled to an additional ordinary_loss deduction in an amount exceeding dollar_figure million in connection with the debt conversion_transaction in its informal claim petitioner asserted ckh’s only valuable asset was cks and since cks’s filing for bankruptcy under chapter of the bankruptcy code in cks has been in the process of liquidation petitioner also maintained that ignoring the speculative goodwill attributable to cks ckh had a net_worth of approximately dollar_figure after the debt conversion_transaction in the notice_of_deficiency for respondent disallowed the additional ordinary_loss informally claimed and the dollar_figure bad_debt deduction among other things respondent determined the claimed ordinary_loss and bad_debt deduction were not allowable because they represented capital expenditures and it had not been established that petitioner’s reported dollar_figure bad_debt became worthless during in its petition petitioner claimed a dollar_figure ordinary_loss regarding ckh’s assumption of cap corp ’s dollar_figure9 million debt to petitioner and or petitioner’s cancellation of that debt in exchange for ckh preferred_stock petitioner contended that the value of the ckh preferred_stock would not have exceeded dollar_figure at the time of the exchange the dollar_figure million consulting fee before the creation of ckh in date petitioner was negotiating with national service industries inc nsi to provide certain services the services involved assisting nsi to dispose_of a safe_harbor_lease under former sec_168 without adverse tax consequences the safe_harbor_lease was on the verge of producing approximately dollar_figure million of ordinary_income the tax_benefit lease although nsi if it remained the holder of the tax_benefit lease would not receive or be enriched by dollar_figure million from an economic standpoint nsi for tax purposes would be obligated to report dollar_figure million of ordinary_income with respect to the tax_benefit lease a consulting agreement was executed between nsi enterprises an nsi subsidiary and petitioner on date day before cap corp ’s ckh’s and petitioner’s execution of the stock purchase and debt conversion agreements discussed in ii c above under which among other things ckh acquired a 100-percent stock ownership in cks nsi intended to divest itself of the lease without adverse tax consequences to that end in date nsi entered into a presumably tax-free nonrecognition_transaction involving preferred_stock in a company called rd leasing rd dollar_figure the rd stock had a value of approximately dollar_figure significantly the prior owner of the rd stock ostensibly had a high tax basis approximately dollar_figure million in the stockdollar_figure by acquiring the rd stock in a presumably tax-free transaction nsi sought to obtain an dollar_figure million carryover_basis and a potential built-in_loss of nearly dollar_figure million to offset dollar_figure million of ordinary_income from the tax_benefit lease nsi’s plan was to transfer the tax_benefit lease and the rd stock to an nsi affiliate in a series of tax-free transactions nsi would then sell to an unrelated entity all outstanding shares of stock in the nsi affiliate with the offsetting income and loss the unrelated entity could sell the rd stock to trigger the dollar_figure million built-in_loss to be entitled to offset and to claim an ordinary_loss with respect to 12the bona fides and proper attendant tax consequences of the divestment and or any of the divestment’s steps to nsi and or other participants are not in issue in this case 13this prior owner’s earlier acquisition of the rd leasing rd preferred_stock was discussed in andantech l l c v commissioner tcmemo_2002_97 affd on some issues and remanded for further proceedings on other issues 331_f3d_972 d c cir the sale of the rd stock the unrelated entity however would have to be a securities_dealer in whose hands the preferred_stock would be inventory rather than a capital assetdollar_figure nsi paid a dollar_figure million fee to petitioner in late date for services in helping to arrange the divestment melissa meder meder nsi’s vice president for tax was involved in planning and effecting nsi’s divestment of the tax_benefit lease on date nsi through a subsidiary acquired the rd stock15 in exchange for big_number shares of nsi enterprises preferred_stock the rd stock had a dollar_figure per share liquidation preference value was entitled to a dividend of percent per annum and had a put feature allowing the preferred stockholder to request redemption and to have that stock redeemed on or after date while the preferred_stock remained outstanding rd was required to maintain investments in governmental instruments or a -rated bonds having a value equal to the preferred stock’s liquidation preference and accrued but unpaid dividends on date nsi transferred to nsi enterprises the tax_benefit lease and certain real_estate in decatur georgia the decatur realty on the same date nsi enterprises transferred to corisma inc corisma a wholly owned subsidiary 14see sec_1221 see also sec_1211 which prohibits a corporate taxpayer’s deduction of a capital_loss against its ordinary_income 15rd was a second-tier_subsidiary of norwest bank norwest of nsi enterprises the tax_benefit lease the rd stock and the decatur realty before date corisma had been an inactive_subsidiary of nsi enterprises concurrently with the conveyance of the decatur realty to corisma on date nsi leased back the decatur realty from corisma under a net_lease agreement for use by nsi’s lithonia division beginning in the fall of through date meder on nsi’s behalf sought petitioner’s services in finding a buyer for corisma and helping nsi to consummate a sale of corisma’s shares to that buyer on date petitioner and nsi enterprises executed a consulting agreement pursuant to which petitioner ostensibly would provide consulting services to nsi enterprises and its corporate affiliates for a 3-year period ending date in exchange for the dollar_figure million fee payable in advance date at the inception of the nsi enterprises-petitioner consulting agreement as of the conclusion of the date debt conversion_transaction aside from ckh’s 100-percent stock ownership_interest in cks ckh did not have any significant assets koehler held percent of ckh’s outstanding common_stock and crispin held the remaining percent petitioner held a large preferred_stock interest in ckh koehler estimated that petitioner’s ckh preferred_stock represented percent of the total equity in ckh among other things petitioner’s ownership of the ckh preferred_stock gave petitioner a liquidation preference upon ckh’s liquidation after date petitioner offered ckh as a prospective buyer for corisma and negotiated with nsi the terms of ckh’s purchase of corisma immediately before selling corisma to ckh nsi changed corisma’s name to lldec inc lldec ckh employees did not participate in the negotiations for purchase of lldec corisma petitioner alone conducted the negotiations meder was unaware that ckh was to be lldec’s buyer until the final stages of the transaction meder learned that ckh would be the prospective buyer probably no earlier than date when koehler issued a document authorizing ckh to purchase lldec’s stock from nsi enterprises on date earl lester lester on ckh’s behalf executed the closing documents for purchase from nsi of the lldec stock and lldec’s sale of the decatur realty to wachovia capital markets inc wachovia lester worked as a salesman for cks in lexington kentucky primarily selling jet fleet partnership interests koehler asked lester to travel to atlanta to sign the closing documents lester was appointed an officer of ckh on the same day that he executed these documents for ckh lester was not a knowledgeable participant in the transactions and was under the impression that he was in atlanta to sign documents for crispin in a tax deal upon his return from atlanta lester was paid about dollar_figure for his services in traveling to and participating in the closing although koehler did not attend the atlanta closing koehler was elected sole director president secretary and treasurer of lldec in documents dated date on date lester was elected senior vice president of lldec also by means of a date document koehler as lldec’s sole director authorized lldec’s sale of the decatur realty to wachovia for dollar_figure which was accomplished by means of a date agreement between lldec and wachovia the sale of the decatur realty to wachovia was negotiated by employees of nsi in a date document entitled guaranty of lease nsi guaranteed fulfillment of the obligations in the prior net_lease agreement to which the decatur realty was subject between nsi and corisma finally on date nsi sold all of lldec’s stock to ckh for dollar_figure derived from lldec’s sale of the decatur realty lldec paid petitioner dollar_figure which represented the difference between the dollar_figure selling_price for the decatur realty and the dollar_figure selling_price for the lldec stock purportedly as an investment banking fee for petitioner’s arranging the sale of the decatur realty on date nsi paid petitioner the dollar_figure million fee mentioned in the date consulting agreement although the date consulting agreement stated that petitioner was to provide consulting services for a 3-year period ending date after date petitioner was not required to render any further services on date cks and petitioner executed an investment banking services agreement pursuant to which petitioner agreed to provide consulting services to cks with respect to cks’s disposition of the rd stock and the tax_benefit lease upon cks’s disposition of the rd stock petitioner was to receive the net_proceeds less dollar_figure upon cks’s disposition of the tax_benefit lease petitioner was to receive percent of the net_proceeds on date lldec now also a ckh subsidiary transferred the tax_benefit lease and the rd stock to cks on date petitioner transferred dollar_figure million to ckh on date norwest through its subsidiary norwest equipment redeemed the rd stock and paid cks dollar_figure representing the liquidation value of the rd stock plus accrued dividends cks in turn transferred dollar_figure of the dollar_figure to petitioner leaving cks with dollar_figure 16as indicated above the investment banking services agreement between cks and petitioner provided that dollar_figure was continued on its return for the tax_year ended date petitioner reported only dollar_figure of the dollar_figure million nsi fee received on date petitioner did not report the dollar_figure million portion of the nsi fee as income on the ckh and ckh’s affiliates consolidated_income_tax_return filed for the short tax_year date through date ckh reported the dollar_figure million portion of the nsi fee transferred by petitioner the dollar_figure million of income was offset by cks’s dollar_figure reported loss for that year and a dollar_figure nol_carryover from prior years in the notice_of_deficiency for the taxable_year ended date respondent determined that the dollar_figure million portion of the nsi consulting fee was includable in petitioner’s income petitioner alternatively alleged in the petition that in the event this dollar_figure million portion of the nsi fee was held to be taxable to petitioner petitioner should be entitled to deduct the dollar_figure million payment to ckh as a business_expense petitioner’s advances to koehler on date koehler executed a demand promissory note to petitioner for dollar_figure for advances that petitioner had made to koehler over a period extending back to the 1980s continued to be retained by cks the parties however stipulated that dollar_figure was the amount that cks actually retained the record does not disclose the reason for this dollar_figure discrepancy before date there was no note evidencing the dollar_figure the demand promissory note also covered additional principal amounts advanced by petitioner to koehler that were to be added to the dollar_figure shown on a schedule attached to the note interest at the rate of percent was provided for from the date of each principal disbursement beginning on date through date petitioner advanced an additional dollar_figure to koehler in nine semimonthly payments of dollar_figure each on the 15th and the last day of each month before the dollar_figure semimonthly payments koehler had been receiving monthly compensation from cap corp koehler suggested that petitioner label the dollar_figure payments to koehler as loans as opposed to compensation because koehler’s former wife was then seeking increased alimony payments koehler had experienced financial difficulties since his divorce in or and was paying dollar_figure in monthly alimony from at least through koehler’s financial condition was poor and he was unable to repay the advances received from petitioner by date when petitioner began making its nine dollar_figure semimonthly payments to koehler crispin knew that koehler was insolvent beginning on date through date dollar_figure in interest accrued on the date demand promissory note during that same period koehler paid petitioner accrued monthly note interest in varying monthly amounts totaling dollar_figure as of date koehler owed petitioner dollar_figure under the date demand promissory note koehler did not make principal payments on the dollar_figure note petitioner has not sought repayment of the dollar_figure advanced to koehler on its return for the taxable_year ended date petitioner deducted as a miscellaneous expense the dollar_figure advanced to koehler in the notice_of_deficiency respondent disallowed the deduction respondent determined that it had not been established that this dollar_figure was an ordinary and necessary business_expense and had been expended for the purpose stated opinion the factual circumstances in this case consist of a byzantine labyrinth of complex transactions most of the transactions were generated to achieve a tax effect we must decide whether these transactions should be respected some of the transactions we consider present less sophisticated questions such as when and by whom income should be reported or whether certain deductions should be allowed the specific issues we consider involve petitioner’s entitlement to more than dollar_figure million of deductions from the second lease_strip deal for its taxable years ended date and petitioner’s entitlement to a dollar_figure ordinary_loss and a dollar_figure business_bad_debt deduction for with respect to advances to cap corp dollar_figure million of the nsi consulting fee and a whether it is includable in petitioner’s income and b if it is includable in income whether petitioner is entitled to a dollar_figure million business deduction for petitioner’s entitlement to a dollar_figure business_bad_debt deduction for concerning loans to koehler and whether petitioner is liable for penalties under sec_6662 i petitioner’s second lease_strip deal petitioner arranged lease_strip deals using tax-indifferent parties and series of complex multiparty transactions to secure substantial tax benefits exponentially larger than taxpayers’ economic investments in the deals the parties’ arguments concerning these deals involve questions of substance_versus_form petitioner relies on the form of the transactions and respondent relies on the substance specifically respondent contends that petitioner’s second lease_strip deal lacks economic_substance and should not be respected for tax purposes alternatively respondent contends that petitioner’s claimed rental expenses and note disposition losses are neither ordinary and necessary business_expenses under sec_162 nor otherwise deductible losses under sec_165 a did the underlying transactions have economic_substance generally if a transaction is found not to have economic_substance the form of the transaction may be disregarded in determining the proper tax treatment to be accorded that transaction numerous courts have held that a transaction that is entered into primarily to reduce tax and which otherwise has minimal or no supporting economic or commercial objective has no effect for federal tax purposes 435_us_561 293_us_465 157_f3d_231 3d cir affg in part and revg in part tcmemo_1997_115 31_f3d_117 3d cir 861_f2d_494 7th cir affg 87_tc_1087 364_f2d_734 2d cir affg 44_tc_284 117_tc_328 affd 320_f3d_282 2d cir the determination of whether a transaction lacks economic_substance requires a consideration of the facts and circumstances surrounding the transaction with no single factor being determinative 338_us_451 whether a taxpayer’s characterization of a transaction should be respected depends upon whether there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realties imbued with tax- independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached see acm pship v commissioner supra 909_f2d_1360 9th cir affg sturm v commissioner tcmemo_1987_625 113_tc_254 affd 254_f3d_1313 11th cir in deciding whether a transaction or series of transactions lacks economic_substance courts have used a two-pronged inquiry a subjective inquiry as to whether the transaction s was carried out for a valid business_purpose and an objective inquiry concerning the economic_effect of the transaction s acm pship v commissioner supra pincite casebeer v commissioner supra pincite 862_f2d_1486 11th cir affg 87_tc_1087 nicole rose corp v commissioner supra we note that the two tests have much in common and are not necessarily discrete prongs of a rigid two-step analysis casebeer v commissioner supra pincite the consideration of whether there is a valid business_purpose has been described as an inquiry into whether the transaction is motivated by profit or economic advantage so as not to be considered a sham for purposes of analysis under sec_165 kirchman v commissioner supra pincite that inquiry has been similarly described as one where the court considers whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and economic situation acm pship v commissioner tcmemo_1997_115 this evaluation of the practicability or utility of the stated nontax purpose and the rationality of the means used to achieve that nontax purpose are to be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 consideration of the economic_effect of the transaction s in question involves an objective inquiry concerning whether the transaction appreciably affected the taxpayer’s beneficial economic_interest absent tax benefits 364_us_361 acm pship v commissioner f 3d pincite for example where offsetting legal obligations or circular cashflows effectively eliminated any real economic profit from the transaction the transaction was considered to be without economic_effect knetsch v united_states supra pincite 912_f2d_736 4th cir de_minimis or inconsequential pretax profits relative to a taxpayer’s artificially and grossly inflated claim of potential tax benefits may be insufficient to imbue an otherwise economically questionable transaction with economic_substance acm pship v commissioner f 3d pincite 94_tc_738 background and recapitulation of the two lease_strip transactions petitioner is a privately held corporation owned and controlled by crispin its 98-percent shareholder and ultimate decision maker petitioner was generally involved in equipment_leasing transactions and helping to structure the financing of equipment including the arranging of lease_strip deals through the maneuvering of certain equipment and existing leases through a preconceived series of transactions using several entities rental income and related rental expenses are bifurcated and reallocated to different parties virtually all of the rental income is stripped out and allocated to a tax-indifferent party in order to provide a disproportionately large share of tax benefits deductions to a taxpayer in addition the character of the income may be changed ie capital_gains are converted to ordinary_income or vice versa by late petitioner had extensive experience in arranging lease_strip deals before date cli an entity unrelated to petitioner owned certain computer photo processing and satellite dish equipment that was leased to various entities unrelated to petitioner most of these existing leases were scheduled to end during the spring summer or winter of in late and early petitioner arranged a first lease_strip deal for cfx according to a tax opinion cfx in exchange for a cost of approximately dollar_figure million would receive approximately dollar_figure million in deductions the dollar_figure million to be paid_by cfx was divided among the participants and others who arranged the deal including cli and petitioner petitioner earned dollar_figure for its services in arranging the first lease_strip deal for cfx a second lease_strip deal involving some of the same equipment was initiated approximately months later in the first and second lease_strip deals there were at least interrelated transactions with respect to the same equipment under the second lease_strip deal petitioner claimed over dollar_figure million in deductions for and petitioner’s out-of-pocket cost for the investment in its second lease_strip deal approximated percent of the claimed deductions or slightly more than dollar_figure the first lease_strip deal for cfx and the second lease_strip deal for petitioner involved equipment already subject_to the following leases a lease of photo processing equipment to k-mart a large retailer and a lease of computer equipment to shared a medical services provider late in the k-mart and shared leases each had only a few years left to run the transactions used to effect the first lease_strip deal included the purchase of computer photo processing and satellite dish equipment already subject_to existing end-user leases with k-mart shared and others taxable sale - leaseback transactions of that equipment by cfp a partnership and a tax-indifferent partner under the sale-leaseback partnership a where cfp was issued an equipment purchase installment note with the installments equal to and offset by the rental payments due under the wraparound lease entered into by cfp and b cfp’s leaseback of that equipment under a wraparound lease encompassing those existing end-user leases a lease_strip sale by cfp whereby virtually all of the rental income with respect to those existing end-user leases was stripped out and allocated to the iowa tribe a tax-indifferent party and percent limited_partner of cfp and the transfer in a purported sec_351 transaction by cfp to cfx financial a subsidiary of cfx of a the wraparound lease position and b the equipment purchase installment note or payment rights in the second lease_strip deal in which petitioner was the customer taxpayer similar transactions were employed including taxable sale -leaseback transactions and a rent strip sale involving the iowa tribe a tax-indifferent party to generate deductions disproportionately larger than petitioner’s economic investment in that deal unlike the beneficiary of the first lease_strip deal petitioner did not retain the over lease wraparound lease position for the entire life of the lease instead petitioner disposed of its over lease position and the accompanying equipment installment note in a series of three transactions during a 21-month period from date through date normally in lease_strip deals structured by petitioner the tax benefits customer was wholly unrelated to petitioner in the second deal however petitioner was the tax benefits customer that claimed the deductions from the lease_strip deal with respect to the same k-mart and shared equipment after arranging the first lease_strip deal for cfx petitioner reconfigured refined and reused the ownership of the k-mart and shared equipment the k-mart and shared end-user leases and the master lease to create a second lease_strip deal and the over lease wraparound lease involving the same equipment originally petitioner planned to market the second lease_strip deal to an unrelated customer petitioner however decided to claim over dollar_figure million in deductions itself petitioner contends that it was forced to become involved in the second lease_strip deal because of the irs’s date issuance of notice_95_53 1995_2_cb_334 the purpose of that notice was to discourage such lease_strip deals in notice_95_53 c b pincite the irs described a lease_strip deal which in all material respects was substantially_similar to the first and second lease_strip deals we consider here and warned that the irs would challenge and on various grounds disallow the claimed tax benefits under such lease_strip deals notwithstanding the irs’s warning in notice_95_53 supra petitioner deducted more than dollar_figure million for and from its involvement in the second lease_strip deal in the first lease_strip deal involving cfx the complex multiparty equipment purchase lease and other transactions were entered into on november and date and date in petitioner’s second lease_strip deal the complex multiparty transactions were entered into on august september september and date and on date and september dollar_figure petitioner’s rental expense deductions and note disposition losses on its tax_return petitioner claimed cmacm’s purported dollar_figure loss from partial_disposition of the dollar_figure jenrich note to okoma resulting in petitioner’s dollar_figure nol for on its tax_return petitioner reported that cmacm had a dollar_figure cost_basis for the portion of the dollar_figure note transferred to lexington for an unsecured dollar_figure promissory note on date on the basis of that petitioner claimed cmacm’s dollar_figure loss on the partial_disposition of the jenrich note petitioner also claimed dollar_figure as rental expenses on its tax_return attributable to cmacm’s purported over lease rental payments cmacm’s claimed rental expenses equaled and were completely offset by the amounts due petitioner under jenrich’s equipment purchase installment note 17attached to this opinion as app a is a 3-page 17-step flow chart reflecting the basic elements of the transactions attached as app b is a single-page summary of app a apps a and b were prepared by respondent and used during the trial as an aid to understanding the various steps in the questioned transactions the appendixes were not received in evidence but were marked for purposes of identification these charts are included solely to aid in better understanding the complex fact pattern in this case on its tax_return petitioner reported that cmacm had a dollar_figure cost_basis for the remaining portion of the dollar_figure jenrich note that cmacm transferred to lexington for lexington’s dollar_figure unsecured promissory note on the basis of that petitioner claimed a dollar_figure loss on the partial_disposition of the jenrich note to lexington petitioner also claimed dollar_figure of rental expenses on its tax_return attributable to cmacm’s purported over lease rental payments during the rental expenses claimed by cmacm equaled and were completely offset by the amounts due to cmacm under jenrich’s equipment purchase installment note finally on its tax_return petitioner claimed deductions for the worthlessness of lexington’s dollar_figure and dollar_figure unsecured promissory notes in sum on the basis of its dollar_figure investment in stock and assumption of a purported dollar_figure obligation owed by cap to eq petitioner claimed over dollar_figure million in deductions from the second lease_strip deal transactions dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as of date petitioner’s actual out- of-pocket cost was approximately dollar_figure did petitioner have a nontax business_purpose for entering into the second lease_strip transaction the second lease_strip deal was designed to provide substantial tax benefits for petitioner petitioner acknowledges that its only possibility for realizing an economic profit from the over lease position depended upon rental income being produced from the residual lease interests with respect to the k- mart and shared equipment the lease_term in petitioner’s over lease agreement however provided for no actual residual interests in the k-mart and shared equipment the over lease agreement specified a lease_term for the k-mart and shared equipment that expired on the same dates as the master lease respecting that equipment although acknowledging that the over lease agreement provided respective termination dates of date and date with respect to the k-mart and shared equipment petitioner and crispin assert that the over lease termination dates are a drafting error petitioner and crispin maintain that the over lease was meant to run from date through date in the case of the k- 18the dollar_figure stock investment and the dollar_figure obligation represented petitioner’s only actual out-of-pocket expenditures as of the years under consideration however petitioner had paid only dollar_figure of the dollar_figure obligation all other purported obligations were part of circular flows so that petitioner was not required to make any out-of-pocket expenditures mart equipment and from date through date in the case of the shared equipment petitioner did not offer a reasonable explanation as to why it was necessary for cmacm petitioner’s subsidiary and affiliate to acquire petitioner’s purported over lease residual interests in the k-mart and shared equipment and for cmacm pursuant to the purported sec_351 transfer from cap to acquire and or assume the rental payment obligation for the entire life of the over lease and the jenrich equipment purchase installment note in that regard there appears to have been no concern on petitioner’s part in structuring this second lease_strip deal about jenrich’s questionable financial condition and ability to make payments on the installment note ultimately any note installments paid_by jenrich and over lease rental payments by cmacm would be completely offset so that no cash payments would have to be made by cmacm or by jenrich in the first lease_strip deal for cfx petitioner had a business_purpose and profit_motive viz obtaining a fee of more than dollar_figure for arranging the lease_strip deal for cfx petitioner however has not shown any credible business_purpose for its involvement in the second lease_strip deal other than its intent to claim dollar_figure million in tax benefits the second lease_strip deal was structured to strip out the equipment rental income and reallocate it to the tax-indifferent iowa tribe in order to leave petitioner with deductions of more than dollar_figure million petitioner sought to claim these tax benefits because it was unable to sell the deal to others because of the irs’s date issuance of notice_95_53 1995_2_cb_334 warning of the irs’s intention to challenge and disallow tax benefits claimed under lease_strip deals petitioner contends that this case is fact driven and this court must ultimately decide whose version of the facts is correct petitioner argues that it was in the business of structuring leasing transactions and that the two lease_strip deals under consideration did not differ from and were typical of contemporaneous lease_strip deals finally petitioner argues that it was genuinely motivated to seek a pretax economic profit in effect petitioner asks this court to accept its version of the facts including the premise that the second lease_strip deal employs the same form as similar lease_strip deals being conducted at that time it is well settled that the mere execution of documents assigning labels to aspects of a transaction does not automatically result in their being respected for tax purposes similarly agreements which on their face formally comply with the requirements of a statute do not give substance to a transaction which in reality has no economic_substance see gregory v helvering u s pincite we must decide whether what was done apart from the tax motive was what the statute intended id pincite see also knetsch v united_states u s pincite even if we accepted petitioner’s premise that the second lease_strip deal was a typical deal petitioner’s approach focused solely on form with no regard for the substance the lease_strip deals we consider in this case are mere tax-avoidance devices or subterfuges mimicking a leasing transaction the obvious purpose was to obtain unwarranted and substantial tax benefits we first consider whether petitioner subjectively had a valid nontax business_purpose for entering into the second lease_strip deal see acm pship v commissioner f 3d pincite casebeer v commissioner f 2d pincite petitioner claims to have entered the lease_strip deal to hold the over lease residual interests in the k-mart and shared equipment because it expected to earn a pretax profit from the equipment rental income or the income produced from disposition of the residual interests the over lease agreement however provides for a lease_term under which petitioner would have no residual interests in the equipment because the agreement specifies a lease_term that expires on the same date as the master lease respecting the same equipment thus the operative legal document governing petitioner’s rights contains a fundamental flaw and does not support petitioner’s over lease position significantly petitioner’s failure to discover and or remedy this fundamental flaw undercuts petitioner’s contention that it had a genuine pretax profit_motive and a valid nontax business_purpose for entering into the lease_strip deal indeed the flaw in the agreement escaped petitioner’s notice and that of others representing okoma and lexington the two entities to which cmacm disposed of part of cmacm’s over lease position in a series of three transactions from date through date petitioner attempts to counter the effect of what it terms an ambiguity by contending that crispin cma petitioner and its personnel would not have entered into a transaction for any consideration where that transaction did not give them the residual period they thought they were buying mainly because no customer would have even considered buying a nonexistent position from cma we are skeptical of petitioner’s argument petitioner and cmacm had extensive experience in arranging lease_strip deals if petitioner and crispin were unsophisticated or relied on others their argument might be more colorable but here the experts bought their own product with a major drafting flaw and fundamental defect under these circumstances we conclude that the substantive rights were of no import to these experts and that they viewed the transactions with indifference for petitioner the transactions were solely a means for securing a tax advantage if petitioner and crispin had been genuinely concerned about the pretax profit potential they would have carefully reviewed the over lease agreement to ensure that the residual lease periods were properly defined petitioner’s lack of interest or concern is inconsistent with a genuine pretax profit_motive for entering into the second lease_strip deal other than self-serving testimony petitioner offered no preinvolvement documents reflecting the value of the lease transaction rights notwithstanding petitioner’s claimed pretax profit_motive it did not hold the over lease position for very long petitioner caused cmacm to dispose_of its position to okoma and lexington in a series of three transactions from date through date in the consummation of the three transactions crispin and petitioner’s personnel failed a second time to discover the fact that there was no over lease_term we note that crispin as cmacm’s president personally executed each assignment and assumption_agreement by which cmacm disposed of a portion of its over lease position to either okoma or lexington on or about date when cmacm and jenrich agreed to offset cmacm’s over lease rental payment_liability and jenrich’s installment note liability against one another petitioner and its personnel on a third occasion failed to discover the overlap of the lease terms on the basis of the foregoing we hold that petitioner did not have a pretax profit_motive we also hold that petitioner had no valid nontax business_purpose for entering into the second lease_strip deal see casebeer v commissioner f 2d pincite4 nicole rose corp v commissioner t c pincite- acm pship v commissioner tcmemo_1997_115 whether petitioner’s lease_strip deal had economic profit potential aside from the tax benefits we now turn to the second prong of our inquiry involving an objective inquiry into the economic_effect of the series of transactions and whether it appreciably affected petitioner’s beneficial economic_interest aside from potential tax benefits see acm pship v commissioner f 3d pincite casebeer v commissioner supra pincite in this inquiry we examine the potential for economic profit from petitioner’s over lease residual interests in the k-mart and shared equipment as discussed above there were no over lease residual interests because the over lease agreement expired on the same date as the master lease even assuming that petitioner had acquired some over lease residual interests in that equipment those interests had no residual_value and or little if any potential for rental income a date forecast respecting the residual interests would have revealed that by the time the residual_interest periods began there would have been no residual_value for that equipment and or no projected equipment rental income to be earned from that equipment respondent’s expert peter daley opined that as of date with one de_minimis exception the k-mart and shared equipment would have no estimated residual_value by the critical date date the exception concerned photo equipment with a nominal value of dollar_figure we emphasize however that petitioner did not obtain a pre- date outside appraisal of its residual interests instead hughes petitioner’s tax and accounting manager sometime before date prepared a valuation analysis of those over lease residual interests crispin and hughes both testified that this valuation analysis was based upon extending the to 12-year equipment yield decline curve that had been used in the marshall stevens appraisal to value cfx’s first lease_strip deal residual interests in the k-mart shared and other existing lease equipment we note that petitioner did not offer into evidence any document containing the details of hughes’s pre-date valuation analysis in addition the marshall stevens appraisal was not received in evidence for purposes of establishing the probative value of the conclusions therein or as opinion because no expert testimony was offered respondent also points out that this court in other cases has rejected the valuation methodology of marshall stevens appraisals in cases involving computer equipment see nicole rose corp v commissioner t c pincite 87_tc_178 affd without published opinion 833_f2d_303 3d cir smoot v commissioner tcmemo_1991_268 marshall stevens applied a 10-year yield decline curve to computer equipment that was assumed to have a life of years the 10-year assumption was used even though the equipment under consideration had been introduced into the market place a number of years before the transaction the right to the equipment rental income for the remaining terms of the underlying leases had considerable value as each lessee was highly creditworthy and in all events the lessee was required to make the scheduled rental payments in the first lease_strip deal on date hca paid dollar_figure3 million to acquire the equipment rental stream due from k-mart shared and other end users under the existing end-user leasesdollar_figure by contrast the rental stream under the over lease residual interests had a substantially lower potential for value the following factors reflect that there was little potential for value or rental income from the over lease residual interests the original leases were entered into before january and date the equipment subject_to 19attached to this opinion as app c is a schedule detailing the monthly rental payments that hitachi credit america corp hca purchased in the date rent strip sale each existing lease had been declining in value since the lease was entered into the equipment could only be expected to continue to decline in value the existing end-user leases each had a few years to run before cfx’s master lease residual_interest periods and then petitioner’s purported over lease residual_interest periods with respect to that equipment would have begun the first years of the master lease residual_interest in the k-mart end-user lease equipment and the first months of the master lease residual_interest in the amoco end- user lease equipment were sold to residco and no lease arrangement with a potential user was in place for the period following the termination of the existing leases any such lease arrangements would have to be negotiated at some future point either with the equipment’s current end user or with another possible user in that regard one of petitioner’s experts acknowledged that the projected future monthly rental income to be earned under the master lease residual interests and the over lease residual interests would be substantially less than the monthly rental income due under the existing end-user leases on that equipment 20the existing shared and k-mart end-user leases expired no later than mar and date respectively the existing hip ny end-user lease expired on date the existing martin marietta end-user lease expired on date and the existing amoco end-user lease expired on date a the experts’ opinions respondent’s expert peter daley daley opined that as of date the k-mart and shared end-user lease equipment would have almost no estimated residual_value when petitioner’s purported over lease residual_interest periods began and not generate rental income during the over lease residual_interest periods obviously if the over lease residual interests had minimal or no value when acquired petitioner would not pass the second prong of the economic_substance test petitioner’s expert robert s svoboda svoboda opined that the over lease residual interests had a fair_market_value of dollar_figure to dollar_figure as of date petitioner contends that it should succeed if it establishes that there was a projected rental income above dollar_figure as of date in other words petitioner argues that the economic_substance test is met if it shows that as of date some potential existed for petitioner’s earning a pretax profit in that regard petitioner also argues that its projected future over lease residual_interest rental income need not be discounted to its present_value as of date 21this amount would have been petitioner’s maximum out-of- pocket cost if the note obligation had been fully paid we note however that petitioner had paid only dollar_figure of the dollar_figure as of the time under consideration conversely respondent argues that any projected future over lease residual rental income must be discounted to its present_value as of date respondent also argues that the value of the residual interests must be commensurate with or in some way reasonably proportionate to petitioner’s claimed potential tax benefits from the second lease_strip deal in our consideration of the experts’ opinions we may accept or reject expert testimony in whole or in part 304_us_282 538_f2d_927 2d cir and cases cited thereat affg tcmemo_1974_285 i petitioner’s expert svoboda was asked to provide an opinion as to the fair market values as of date of the underlying k-mart photo processing and shared computer equipment he also estimated the future residual values for the k-mart and shared equipment when the existing or prior lease of that equipment terminated and the over lease residual_interest periods began svoboda also determined the fair_market_value as of date of petitioner’s over lease residual interests in the k-mart and shared equipment for purposes of his appraisal svoboda added to the classical definition of fair_market_value the assumption that the buyer and seller contemplate the retention of the properties by the current end- user lesseesdollar_figure although svoboda has over years of appraisal experience he had relatively little experience valuing residual interests in equipment with useful lives of years or less a svoboda’s opinions as to the fair market values and estimated residual values svoboda concluded that as of date the k-mart and shared equipment had the following fair market values and estimated future residual values equipment fair_market_value estimated future residual_value on k-mart no dollar_figure -- -- -- dollar_figure -- dollar_figure no big_number -- -- -- big_number -- big_number no big_number -- -- dollar_figure -- -- big_number shared no big_number -- dollar_figure -- -- -0- -- no big_number dollar_figure -- -- -- -0- -- svoboda primarily used the sales comparison approach to value the shared computer equipment his opinion was based on published market data on this equipment including reports published by respondent’s expert daley svoboda concluded that the shared computer equipment would have no residual_value by date the date when petitioner’s over lease residual_interest in that equipment began 22svoboda also assumed that petitioner was contractually entitled to income from the over lease residual_interest periods a fact that is not supported by the operative documents in valuing the k-mart photo processing equipment however svoboda was unable to find published market data accordingly he relied on discussions with equipment brokers and used equipment dealers and information on that equipment from the market at the time he prepared his report his research uncovered very little information regarding the equipment during the mid-1990s although the manufacturers’ representatives for the k-mart equipment indicated that the k-mart equipment might have either a to 7-year life or an to 10-year life svoboda determined that the k-mart equipment had a 10-year useful_life he set a or 10-percent floor or selling_price for the k-mart equipment at the end of its useful_life and developed a depreciation curve to reach the k-mart equipment’s fair market values and future residual values b svoboda’s fair_market_value for the over lease residual interests svoboda opined that the residual interests in the k-mart and shared equipment had a fair_market_value ranging from dollar_figure to dollar_figure he considered the three traditional approaches ie sales income and cost for valuing equipment and chose the income approach explaining that the cost approach was not applicable and comparable sales were not available svoboda chose the income approach because ultimately the value of the over lease residual interests equates to the present worth of future_benefits his goal was to quantify the future_benefits and convert them to present_value using a discount rate commensurate with the risk associated with obtaining those benefits he considered three variables including quantifying the future_benefits determining the appropriate discount rate and determining the time required to achieve those benefits and quantifying the risks associated with achieving those benefits in order to quantify the future_benefits of the residual interests svoboda used the same monthly rental income generated during the preceding leases recognizing that those monthly rates were too high he used an anticipated realization factor to project the future rental income this adjustment according to svoboda would take into account the likelihood that the equipment would be leased during petitioner’s over lease residual_interest periods and the anticipated decline in monthly rents for the equipment over time relying heavily upon his conversations with paul raynault raynault cli’s chairman and 50-percent_shareholder concerning the likelihood that k-mart and shared would continue to rent after the existing leases expired svoboda determined that his anticipated realization factors should be to percent for the k-mart photo processing equipment and to percent for the shared computer equipment with respect to the shared computer equipment svoboda recognized that technology was changing rapidly and that there would be increased pressure on the lessees to replace computer equipment additionally by the mid-1990s computer equipment manufacturers were inclined to offer significant financial incentives to potential customers svoboda applied a 10-percent discount factor to account for those factors svoboda’s fair_market_value opinion concerning the over lease residual interests is summarized as follows present_value of anticipated realization projected future factor percentage range rental income1 equipment low high low high k-mart percent percent dollar_figure dollar_figure shared percent percent big_number big_number total and fmv2 big_number big_number 1determined by applying a discount factor of percent 2rounded to nearest dollar_figure ii respondent’s expert daley concluded that as of date the k-mart photo processing and shared computer equipment would have an inconsequential estimated residual_value at the beginning of the residual lease periods and generate no future rental income during those residual lease periods he also concluded that the k-mart and shared equipment would have a total combined estimated value of dollar_figure at the end of the original leases daley is president of daley marketing corp dmc a company that prepares and publishes market and residual_value reports for computer equipment dmc collects and maintains a data base of information concerning the market and residual values of computer equipment the sources of the data are brokers dealers and lessors and the reports have been published quarterly since dmc reports are used as a reference by many companies including fortune companies to ascertain computer equipment values petitioner subscribed to these reports during daley also considered the three traditional approaches ie sales income and cost to valuing equipment and selected the market approach because of the availability of actual sales and offering prices for the same or similar equipment he reasoned that an actual market for equipment presents a more direct and reliable indicator of fair_market_value the methodology used to convert raw equipment information obtained from brokers dealers and lessors into dmc residual_value reports includes the adding of a gross margin to arrive at an end user fair_market_value in addition the forecasting of future value includes the development of a depreciation curve to adjust for new technology supply and demand continued viability of the manufacturer competition and other market factors on the basis of that methodology daley’s judgment is that the equipment we consider here reaches a salvage_value of percent of list price in daley’s judgment the value of the equipment reaches salvage_value when the equipment is scrapped or sold off to third party maintenance companies for spare parts daley concluded that by date with one exception the k-mart and shared equipment would have no estimated residual_value the one exception was a piece of photo processing equipment that daley estimated would have a nominal residual_value of dollar_figure daley used dmc’s compiled computer equipment reports to determine the residual values for the shared computer equipment with respect to the k-mart photo processing equipment daley compiled information from a similar data base on photo processing equipment using a similar methodology as he used for computer equipment daley arrived at the conclusion that the k-mart equipment would have no residual_value on the basis of that analysis and using a 10-percent interest or discount rate daley projected the future rental income the k-mart and shared equipment would produce during the master lease and over lease periods he projected that the k- mart and shared equipment would produce no rental income during the purported over lease daley opined that the underlying k-mart and shared end-user lease equipment had the following fair market values as of the dates specified below fair_market_value equipment date date date k-mart dollar_figure dollar_figure dollar_figure shared big_number big_number big_number daley further opined that as of date the k- mart and shared equipment would have the following estimated residual values on the dates shown below and could be expected to produce no rental income during the purported over lease residual_interest periods as follows estimated residual_value or or over lease int pds equipment proj rental income k-mart -- dollar_figure dollar_figure -0- shared dollar_figure -- -0- -0- 1the over lease periods are from date through date in the case of the k-mart equipment and from date through date in the case of the shared equipment b evaluation and comparison of the experts in many respects the experts’ reports were terse and lacking in adequate detail and explanation in particular svoboda’s opinions as to fair_market_value and projected future rental income were premised on questionable and purely speculative judgments we found daley’s report to be short on some details but more objective and less speculative although svoboda agreed with daley that the shared computer equipment would have no value by the start of the residual lease period svoboda claimed it would be reasonable to expect that petitioner would earn some future rental income from leasing it he based this claim upon and discussions with raynault raynault stated that during the early 1990s there had been some experience of continued use for a few years following the end of an initial lease_term as a result svoboda concluded that petitioner’s prospect of realizing equipment rental income from the shared equipment during the residual lease period was speculative but possible we agree that svoboda’s conclusion is speculative and without support in the record we note that shared had no commitment to use the equipment beyond the end of the existing lease date and no other prospective lessee had been identified significantly svoboda’s opinion that there was potential for rental income is contradictory to his recognition that the equipment would then have exceeded its commercial useful_life and be technologically obsolete svoboda’s conclusion is inconsistent with traditional definitions of fair_market_value under traditional willing- buyer-willing-seller tests lack of value and relatively minimal utility are relevant facts in valuation svoboda’s valuation did not take into account these highly relevant factors in that regard the record reveals that technology changes for this type of equipment can render it obsolete regarding the k-mart photo processing equipment svoboda’s level of experience and expertise in valuing equipment with a year or less useful_life is inferior to that of daley accordingly we give less weight to svoboda’s conclusions regarding the fair market values of the k-mart photo processing equipment and the shared computer equipment the estimated residual_value of the k-mart equipment and the fair_market_value of petitioner’s over lease residual interests in the k-mart and shared equipment although daley’s opinion was also lacking in detail we have more confidence in daley’s valuation and find his approach and assumptions to be more reasonable his fair market and residual_value opinions were based on objective market data consequently we rely on daley’s conclusions with respect to the fair market values of the k-mart and shared equipment the residual values of the k-mart and shared equipment and petitioner’s projected equipment rental income from its over lease residual interests we find as an ultimate fact that as of date the k-mart photo processing and shared computer equipment had no residual_value we further find as an ultimate fact that as of date petitioner’s prospect for realizing equipment rental income and or other income from the over lease residual interests was de_minimis or nonexistent we hold that as of date petitioner’s residual lease interests had minimal or no fair_market_value c petitioner’s lease_strip deal’s economic profit potential as of date the k-mart and shared equipment would have had no estimated residual_value and the fair_market_value of the residual lease interests was nominal or zero in addition the second lease_strip deal aside from potential tax benefits lacked any demonstrable objective practical economic profit potential accordingly we hold that petitioner’s second lease_strip deal fails to meet the second prong of our inquiry into its economic_substance see acm pship v commissioner f 3d pincite casebeer v commissioner f 2d pincite because of our holding it is unnecessary to address petitioner’s argument that rental income should not be discounted to present_value in valuing the lease_strip deal profit potential see acm pship v commissioner f 3d pincite agreeing on this point with t c memo in addition there is no need to address respondent’s argument that modest or inconsequential profits relative to petitioner’s claimed substantial potential tax benefits are insufficient to imbue an otherwise questionable second lease_strip deal with economic_substance see id pincite sheldon v commissioner t c pincite conclusion as to the economic_substance of petitioner’s lease_strip deal petitioner did not have a valid nontax business_purpose for entering into the second lease_strip deal aside from potential tax benefits the second lease_strip deal did not have any objectively demonstrable practical economic profit potential for petitioner the transactions for the second lease_strip deal were effected through various participating and pass-through entities a number of which either were related to petitioner or were owned and or controlled by others who regularly cooperated with petitioner and or crispin in lease_strip deals and or other types of transactions the other participants involved in the first and second lease_strip deals in most instances were not acting at arm’s length and shared a common interest in inflating the values of the underlying equipment and the values of the leases and residual interests to generate substantial potential tax benefits for the ultimate beneficiaries customers as raynault testified cfx put up the only meaningful amount of capital to be derived by the participants and others involved in setting up the first deal much of the purported debt and other payment obligations incurred in lease_strip deals were to be offset by circuitous cashflows among the participants for example the supposedly high-basis dollar_figure5 million eq and dollar_figure jenrich equipment purchase installment notes played key roles in the plan to produce substantial potential tax benefits in the lease_strip deals cfx was to claim approximately dollar_figure million in net rental expense deductions during the master lease petitioner sought to claim deductions in the dollar_figure to dollar_figure million range for net rental payments during the over lease yet the respective master lease and over lease purported rental payments would equal coincide with and be completely offset by the purported equipment installment note payments cfx and petitioner were to receive in deciding the extent to which a nonrecourse note may be accorded economic_substance a number of courts have relied heavily on whether the fair_market_value of the underlying property was within a reasonable range of its stated purchase_price e g 544_f2d_1045 9th cir affg 64_tc_752 76_tc_759 see 74_tc_305 affd 671_f2d_316 9th cir cf 435_us_561 where among other things the buyer-lessor in a sale-leaseback transaction was personally liable on the mortgage in addition the mere labeling of a note as recourse is not controlling a note’s recourse label does not preclude inquiry into the adequacy of the collateral securing an alleged purchase money debt 86_tc_848 affd 841_f2d_264 9th cir we have held that recourse notes were not to be treated as bona_fide debt for tax purposes where the possibility that the notes would be paid was illusory and no actual intent existed to pay them 90_tc_1154 durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir the purported debt issued in connection with the first and second lease_strip deals is not valid indebtedness with respect to the dollar_figure jenrich equipment installment note and the dollar_figure and dollar_figure lexington notes issued to cmacm there was no bona_fide intent to pay or to enforce those purported debt obligations on the part of the issuers and holders of the notes mallin who advised jenrich and was instrumental in bringing about jenrich’s involvement in the second lease_strip deal transactions and koehler lexington’s sole shareholder essentially viewed jenrich’s and lexington’s participation in those second lease_strip deal transactions as an accommodation to petitioner and crispin it is also highly questionable whether jenrich and lexington possessed sufficient financial resources to meet their respective debt obligations in any event the jenrich note payments equaled coincided with and were completely offset by the purported over lease rental payments that would be owed jenrich by cmacm petitioner’s wholly owned subsidiary also the dollar_figure jenrich note was expressly stated to be a nonrecourse obligation payment of the dollar_figure note was stated to be secured_by the equipment and the lessor rights thereto with respect to the dollar_figure and dollar_figure lexington notes those notes were unsecured notes and lexington appeared to possess minimal if any financial resources significantly the over lease agreement which jenrich signed as lessor involves a lease_term that provided cap and later petitioner okoma and lexington with no actual over lease residual interests in the k-mart and shared equipment as previously indicated this so-called over lease agreement ambiguity escaped not only the notice of petitioner cap okoma and lexington but also that of others including crispin petitioner’s personnel and koehler representing them in their second lease_strip deal transactions moreover the fact that there was no residual lease period was not corrected this apparent inattention and lack of due care upon the part of crispin petitioner’s personnel and koehler confirms among other things that no bona_fide intent existed to have jenrich and lexington pay their respective purported debt obligations in actuality crispin koehler mallin petitioner and others viewed the dollar_figure jenrich note and the dollar_figure and dollar_figure lexington notes as having no practical economic_effect their actions evidence that they themselves viewed the notes as merely being part of the paper facade needed to support substantial tax benefits for petitioner accordingly the dollar_figure jenrich note and the dollar_figure and dollar_figure lexington notes are not considered valid indebtedness for tax purposes on the basis of the foregoing we hold that the second lease_strip deal lacks economic_substance and is not to be respected for tax purposes see frank lyon co v united_states supra knetsch v united_states u s pincite 293_us_465 acm pship v commissioner f 3d pincite casebeer v commissioner f 2d pincite nicole rose corp v commissioner t c pincite clearly the combination of steps and transactions in the second lease_strip deal had no meaningful purpose other than to generate tax benefits b petitioner’s entitlement to its claimed deductions because we have held that the second lease_strip deal lacked economic_substance it follows that petitioner is not entitled to its claimed rental expense deductions of dollar_figure and dollar_figure for its taxable years ended date and respectively similarly the dollar_figure jenrich note disposition also lacked economic_substance among other things the dollar_figure jenrich note did not represent valid indebtedness we accordingly hold that petitioner is not entitled to its claimed note disposition losses of dollar_figure and dollar_figure for its taxable years ended date and respectively finally on the basis of all of the foregoing we hold that petitioner is not entitled to its claimed dollar_figure nol_carryover deduction to its taxable_year ended date that dollar_figure nol resulted from petitioner’s claiming a dollar_figure second lease_strip deal rental_expense_deduction for its taxable_year ii petitioner’s dollar_figure ordinary_loss and dollar_figure bad_debt deduction a petitioner’s claimed deductions--the debt vs equity issue for its taxable_year ended date petitioner claimed a dollar_figure ordinary_loss and a dollar_figure bad_debt deduction these deductions are based upon advances by petitioner to cap corp through generally sec_165 allows a deduction for losses sustained during the taxable_year that are not_compensated_for_by_insurance_or_otherwise if stock in a corporation becomes worthless during a taxable_year the taxpayer’s loss will be treated as a capital_loss sec_165 as relevant to this case the term security includes shares of stock in a corporation unless those shares are in a corporation affiliated with a taxpayer that is a domestic corporationdollar_figure sec_165 and absent the applicability of a specific statutory provision prescribing ordinary_loss treatment losses from the sale_or_exchange of a capital_asset are treated as capital losses sec_65 sec_1222 sec_1221 broadly defines a capital_asset as property held by the taxpayer whether or not connected with his trade_or_business subject_to enumerated exceptions for certain kinds of property specifically with respect to stock in a corporation unless the taxpayer is a securities_dealer within the meaning of sec_1221 the stock is deemed to be capital and the taxpayer’s other business motive for holding that stock is irrelevant sec_1221 485_us_212 in the case of a corporate taxpayer a capital_loss may not be deducted against that taxpayer’s ordinary_income sec_165 sec_1211 23cap corp and petitioner were not affiliated corporations further if held to be debt for tax purposes the advances from petitioner in controversy would not be securities for purposes of sec_165 as the cap corp promissory notes evidencing those advances did not have interest_coupons and were not issued in_registered_form see sec_165 sec_166 on the other hand generally allows a deduction for a debt that becomes worthless during a taxable_year in the case of a corporate taxpayer sec_166 allows an ordinary deduction for a worthless_debt regardless of whether the debt is a business or nonbusiness_debt sec_1_166-1 income_tax regs cf sec_166 sec_1_166-5 income_tax regs sec_165 and sec_166 are mutually exclusive in situations where both sections might otherwise be applicable_section the specific statute--controls over section 165--the general statute 292_us_182 the parties disagree about whether the advances by petitioner to cap corp are to be treated as equity as opposed to debt the court_of_appeals for the ninth circuit which barring an agreement otherwise would be the venue for appeal in this case has identified the following factors to be considered in making this determination the names given to the documents evidencing the indebtedness the presence or absence of a maturity_date the source of the payments the right to enforce the payments of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of the corporation to obtain loans from outside lending institutions 748_f2d_1365 9th cir revg tcmemo_1983_120 a r lantz co v united st424_f2d_1330 9th cir o h kruse grain milling v commissi279_f2d_123 9th cir affg tcmemo_1959_110 93_tc_382 no one factor is controlling or decisive and the court must look to the particular circumstances of each case bauer v commissioner supra pincite analysis of these factors including objective evidence of the intent of the parties is a guide to the resolution of the ultimate issue of whether the parties intended the advances to create debt or equity id pincite8 a r lantz co v united_states supra pincite4 anchor natl life ins co v commissioner supra pincite b application of the 11-factor test names given to the documents the issuance of a stock certificate indicates an equity contribution in contrast the issuance of a bond debenture or note is indicative of indebtedness 464_f2d_394 5th cir anchor natl life ins co v commissioner supra pincite cap corp issued promissory notes as evidence of the through advances the record also reveals that crispin and koehler effectively were the parties to all documents and transactions all of cap corp ’s outstanding shares were held by crispin and koehler crispin and koehler were also close longtime business associates and friends crispin was cma’s percent shareholder and ultimate decision maker where as here the corporate debtor is closely held and related to its creditor the form of the transaction and the labels used by the parties may lessen the probative quality of evidence in the setting we consider crispin and koehler were able to manipulate the transactions and create whatever appearance would be of benefit to them or the structured activities see 398_f2d_694 3d cir anchor natl life ins co v commissioner supra pincite moreover by cap corp had serious insolvency problems and an abiding need for operating funds from petitioner although the documents were cast as notes the form is largely offset by the lack of arm’s-length parties and cap corp ’s apparent inability to repay the advances presence or absence of a fixed maturity_date the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation the absence of the same on the other hand would indicate that repayment was in some way tied to the fortunes of the business indicative of an equity advance estate of mixon v united_states supra pincite anchor natl life ins co v commissioner supra pincite the date and date promissory notes specified date and respective payment dates sometime before date however crispin and koehler realized that cap corp was insolvent and would not be able to repay the outstanding advances they thus began the planning of a debt conversion_transaction to relieve cap corp of substantially_all of its outstanding obligations to petitioner under the plan petitioner was to be repaid only a small portion of the total outstanding advances notwithstanding the uncertainty of repayment petitioner advanced an additional dollar_figure to cap corp between october and date on date in the conversion_transaction cap corp was relieved of the obligation to repay dollar_figure9 million the remaining dollar_figure was rolled over into the date promissory note cap corp remained insolvent even after the date debt conversion_transaction and its potential for earnings was greatly reduced after it parted with the cks stock in spite of these circumstances petitioner advanced an additional dollar_figure7 million to cap corp during although there were fixed dates for repayment a factor that favors petitioner’s position any advantage to petitioner is largely undercut by crispin’s koehler’s and petitioner’s conduct the circumstances and their actions show that they did not believe or could not have reasonably believed the advances would be repaid by the specified note maturity dates see fin hay realty co v united_states supra pincite noting that although a purported corporate debtor issued demand notes for the advances the actual economic reality was that those notes would not be repaid until some distant time in the future 382_f2d_298 reasoning that an advance though qualifying at the time made as a valid debt for tax purposes may later lose that status for subsequent taxable years when the purported creditor ceases to act like a reasonable creditor source of the repayment if repayment is contingent upon earnings or is to come from a restricted source such as a judgment recovery dividends or profits an equity_interest is indicated estate of mixon v united_states supra pincite 95_tc_257 in such a case the lender acts ‘as a classic capital investor hoping to make a profit not as a creditor expecting to be repaid regardless of the company’s success or failure ’ calumet indus inc v commissioner supra pincite quoting 862_f2d_112 7th cir likewise when circumstances make it impossible to estimate when an advance will be repaid because repayment is contingent upon future profits or repayment is subject_to a condition_precedent or where a condition may terminate or suspend the obligation to repay an equity_investment is indicated 351_f2d_646 at trial koehler was questioned about petitioner’s and advances to cap corp he indicated that by causing petitioner to make the advances crispin was rolling the dice because repayment depended on cap corp ’s making sales especially through cks its subsidiary after the debt conversion cap corp ’s serious financial problems continued and its earnings capacity also dramatically declined because cks was no longer a source of earnings accordingly as to the source of repayment this factor favors respondent the right to enforce the payments the right to enforce the repayment residing in the entity making the advance is indicative of bona_fide debt estate of mixon v united_states f 2d pincite technically petitioner had a right to enforce payment pursuant to the terms set forth in the date and date promissory notes in actuality as discussed above in connection with the prior three factors payment of the note principal and interest depended wholly on cap corp ’s success this factor supports petitioner but is outweighed by other attendant circumstances making uncertain cap corp ’s actual payment of the note principal and interest to petitioner participation in management the right to participate in the management of a business by the entity advancing funds demonstrates that the advance may not have been bona_fide debt and instead was intended as an equity_investment am offshore inc v commissioner 97_tc_579 from through date crispin and koehler continued to manage cap corp in the same manner as before koehler was in charge of cap corp ’s day-to-day operations but he would consult with crispin at least weekly after the date debt conversion crispin took over cap corp ’s day-to-day operations this factor is neutral with respect to petitioner’s advances during and it favors respondent with respect to petitioner’s advances during status relative to other creditors whether an advance is subordinated to obligations to other creditors bears on whether the taxpayer advancing funds was acting as a creditor or an investor estate of mixon v united_states f 2d pincite in addition failure to demand timely repayment effectively subordinates the intercompany debt to the rights of other creditors who receive payment in the interim am offshore inc v commissioner supra pincite citing inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir petitioner acknowledges that cap corp used a large portion of petitioner’s advances to make interest payments to cap corp ’s third-party creditors effectively petitioner subordinated its cap corp advances for the benefit of these third-party creditors in three ways first petitioner advanced dollar_figure to cap corp on october and date and then on date participated in the debt conversion_transaction relieving cap corp of dollar_figure9 million in advances second petitioner agreed to have the remaining dollar_figure of advances rolled over into the date promissory note finally petitioner advanced an additional dollar_figure7 million to cap corp during knowing that after date cap corp remained insolvent a significant portion of the funds furnished in would be used to pay cap corp ’s third-party creditors and it was highly unlikely that cap corp would be able to repay petitioner by the date maturity_date this factor favors respondent intent of the parties t he inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co v united_states f 2d pincite citing 314_f2d_620 9th cir affg in part and revg in part t c memo the objective and subjective expressions of intent as well as the other enumerated factors must be examined id pincite4 the resolution of a debt versus equity question involves consideration of the substance and reality and not merely the form form used as a subterfuge to shield the real essence of a transaction should not control id pincite cap corp and petitioner treated the advances in controversy as debt in that cap corp issued petitioner the date and date promissory notes documenting the advances and accrued interest the advances were recorded as debt by cap corp and assets by petitioner on their respective financial statements although the advances were treated as debt on the books neither cap corp nor petitioner intended or reasonably could have intended the advances to be bona_fide debt petitioner made the advances to keep cap corp from defaulting upon its promissory notes to third-party creditors and to pay cap corp ’s operating_expenses during through most of petitioner made the advances knowing they were risky during late and petitioner knew that it would not recover most if any of the funds advanced to cap corp but it continued to inject funds into cap corp petitioner knew its repayment prospects with respect to these later advances were highly uncertain we conclude that neither petitioner nor cap corp genuinely intended the advances to be bona_fide debt or reasonably intended the advances to be repaid see id pincite4 this factor favors respondent thin or adequate capitalization the purpose of examining the debt-to-equity_ratio in characterizing an advance is to determine whether a corporation is so thinly capitalized that it would be unable to repay an advance such an advance would be indicative of venture capital rather than a loan bauer v commissioner f 2d pincite cap corp ’s financial statement reflects total assets of dollar_figure and total liabilities of more than dollar_figure million the financial statement reflects total assets of dollar_figure and total liabilities of almost dollar_figure million respondent contends that from date through date cap corp was thinly capitalized respondent points out that cap corp ’s financial statements reflect a debt- to-equity ratio of at least to from through date following the date debt conversion of dollar_figure9 million cap corp remained insolvent and unable to benefit from cks’s future profitability petitioner argues that thin_capitalization is not decisive by itself and that a loan to a seemingly insolvent entity may nonetheless be treated as debt if repayment was reasonably expected petitioner acknowledges however that cap corp lacked tangible assets to serve as security or a repayment source for the advances we agree with respondent that up until date cap corp was thinly capitalized and that even after the date debt conversion cap corp ’s earnings base was insufficient to meet its obligations to third-party creditors and petitioner under the date promissory note as discussed above the date promissory note was reduced to dollar_figure as of date and petitioner continued to make advances of dollar_figure7 million during cap corp also owed approximately dollar_figure million on outstanding notes issued to third-party creditors with respect to the dollar_figure million cap corp was obligated to make interest payments and pay off the note principal during date or date see cuyuna realty co v commissioner f 2d pincite noting that although the taxpayer-parent’s later concession that some of its purported loans to its subsidiary were equity might significantly improve the debt-to-equity_ratio of its subsidiary the subsidiary still would lack a sufficient earnings base to carry the remaining outstanding indebtedness this factor favors respondent identity of interest advances made by a sole shareholder are more likely to be committed to the risk of the business than are advances made by creditors who are not shareholders ga pac corp v commissioner 63_tc_790 the sole shareholder is also less likely to be concerned than a third party would be with the safeguards normally used to protect such advances id at all times relevant crispin and koehler were cap corp ’s only shareholders petitioner itself held no formal stock interest in cap corp however crispin was cma’s 98-percent shareholder and ultimate decision maker crispin’s and koehler’s stock ownership in cap corp and petitioner’s lack of a direct stock interest in cap corp are of less import because of cap corp ’s serious insolvency problems and need for funds from crispin and or petitioner at all times relevant little if any shareholder equity existed in cap corp the financial statements reflect no shareholder equity during with cap corp ’s liabilities exceeding assets by several multiples at all relevant times crispin effectively controlled and directed cap corp in this connection koehler testified that during and he would contact crispin whenever cap corp lacked funds to cover its required_interest payments to third-party creditors and its other operating_expenses there is an identity of interest between petitioner’s role as purported creditor and crispin’s role as cap corp ’s controlling shareholder this factor favors respondent payment of interest only out of dividends this factor is essentially the same as the third factor ie source of the payments 827_f2d_1409 9th cir it focuses however on how the parties treated interest in that regard a true lender is concerned with interest am offshore inc v commissioner t c pincite citing estate of mixon v united_states f 2d pincite the failure to insist on interest payments may indicate that a purported lender expects to be paid out of future earnings or through an increased market_value of its equity_interest id pincite citing 396_f2d_630 5th cir although the cap corp promissory notes provided that accruals of interest be added to the outstanding balance cap corp did not make and was not financially capable of making interest payments after date payment of accrued interest depended entirely on profits that cap corp did not have and was not likely to earn in the future this factor favors respondent ability to obtain loans from outside lending institutions t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 citing 555_f2d_364 3d cir a corporation’s ability to borrow from outside lending institutions gives the transaction the appearance of a bona_fide debt and indicates that the purported creditor acted in the same manner toward the corporation as ordinary reasonable creditors would have acted hardman v united_states supra citing estate of mixon v united_states supra pincite cap corp would not have been able to obtain similar loans from an outside lending institution petitioner acknowledges that cap corp was insolvent from through and needed funds from petitioner to pay its operating_expenses and those of its subsidiaries including substantial interest payments due cap corp ’s third-party creditors cap corp would have failed long before without the advances in controversy and cap corp during and lacked tangible assets to serve as security and or a repayment source for loans by date crispin and koehler realized cap corp was bankrupt with liabilities exceeding assets by several multiples even after the date debt conversion cap corp ’s insolvency problems continued and its potential earnings base declined dramatically this factor favors respondent c conclusion and holdings after considering the above factors we hold that petitioner’s advances to cap corp are not to be treated as bona_fide debt for tax purposes those advances instead constituted equity in cap corp on brief however petitioner argues that it is entitled to ordinary deductions irrespective of whether the advances are classified as debt or equity petitioner argues that under certain circumstances courts have allowed taxpayers an ordinary_loss upon the disposition of their stock or upon its becoming worthless even though they were not securities dealers see eg 558_f2d_249 5th cir holding that for a taxpayer to be entitled to an ordinary deduction upon his stock’s becoming worthless the taxpayer was required to show the purchase of that stock was necessary for the taxpayer’s business and his motive for the purchase was to promote his business_purpose and investment was not a predominant motive w w 65_tc_694 holding that where a substantial investment motive exists in a predominantly business-motivated acquisition of corporate stock the stock is a capital_asset petitioner asserts that it made the advances in controversy to protect or promote its own business the cases petitioner relies on however predate the supreme court’s holding in 485_us_212 these pre-ark best corp cases were decided under a doctrine that had evolved from the case of 350_us_46 in which the supreme court recognized a nonstatutory exception to the definition of capital_asset in that case the exception concerned whether certain futures contracts that were acquired and held for a business_purpose qualified for ordinary_loss as a noncapital_asset in ark best corp v commissioner supra pincite however the supreme court clarified these earlier cases by holding that a taxpayer’s motivation in purchasing an asset is irrelevant to the question of whether the asset comes within the general definition of a capital_asset in sec_1221 petitioner does not argue and the facts do not indicate that its equity_interest meets any sec_1221 exclusion from the general definition of a capital_asset hence under the authority of the ark best corp case petitioner’s advances in controversy which we have held to constitute a stock equity_interest rather than debt for tax purposes cannot result in an ordinary deduction upon either the disposition of that stock equity_interest or its becoming worthless see 94_tc_455 rejecting on the basis of the ark best corp case the business-connection-business-motivation rationale used in certain pre-ark best corp cases affd 931_f2d_314 5th cir sellers v commissioner tcmemo_2000_235 see also maginnis v 356_f3d_1179 9th cir noting among other things that the supreme court’s decision in the ark best corp case rejected the motive test on the basis of the foregoing we hold that petitioner is not entitled to ordinary deductions in connection with the dollar_figure and dollar_figure amounts claimed for its taxable_year ended date iii the dollar_figure million fee petitioner did not include as income for its taxable_year ended date a dollar_figure million portion of the dollar_figure million fee from nsi petitioner paid the dollar_figure million to ckh and ckh reported the dollar_figure million in income for its short taxable_year ended date the transfer to ckh was to match the income with dollar_figure million in losses that was already available to ckh in order to eliminate the incidence_of_tax on the dollar_figure million of income earned by petitioner a the assignment_of_income_doctrine in 239_f3d_917 7th cir the court_of_appeals for the seventh circuit held that a percent s_corporation shareholder was required to include in income payments for services rendered by the s_corporation even though the payments were made to an offshore bermuda corporation in united_states v newell supra pincite the court_of_appeals reviewed various leading cases under the assignment_of_income_doctrine and explained to shift the tax_liability the assignor must relinquish his control_over the activity that generates the income the income must be the fruit of the contract or the property itself and not of his ongoing income-producing activity see 300_us_5 13_f3d_577 2d cir this means in the case of a contract that in order to shift the tax_liability to the assignee the assignor either must assign the duty to perform along with the right to be paid or must have completed performance before he assigned the contract otherwise it is he not the contract or the assignee that is producing the contractual income--it is his income and he is just shifting it to someone else in order to avoid paying income_tax on it to state the point differently an anticipatory_assignment_of_income that is an assignment_of_income not yet generated as distinct from the assignment of an income-generating contract or property right does not shift the tax_liability from the assignor’s shoulders 311_us_112 boris i bittker et al federal income_taxation of corporations and shareholders dollar_figure 4th ed unless as we said the duty to produce the income is assigned also so that the assignor is out of the income-producing picture in lucas v earl u s where the taxpayer had assigned an interest in his future income to his wife the supreme court held that when the income came in it was his income because it was generated by his efforts including his decisions about what to charge for his services and what expenses to incur see also 333_us_591 greene v united_states supra f 3d pincite similarly the income_on_the_contract with adia the s corporation’s client was generated by the exertions of inc the s_corporation not of ltd the bermuda offshore corporation the court_of_appeals also explained that the taxpayer’s position in that case was weak because among other things the bermuda offshore corporation was the taxpayer’s alter ego and it was doubtful whether there ever was any assignment of the contract to the bermuda offshore corporation id pincite 24income the assignor had already earned would be recognized by and taxed to the assignor under the assignment_of_income_doctrine 311_us_122 97_tc_643 b the parties’ argument sec_1 petitioner’s arguments petitioner contends that the assignment_of_income_doctrine should not be applied with respect to the dollar_figure million portion of the nsi consulting fee paid over to ckh in support of its argument petitioner relies heavily on crispin’s and koehler’s testimony concerning an alleged oral fee-splitting agreement crispin and koehler testified that it was necessary for petitioner to involve ckh because petitioner unlike cks a securities_dealer would not be able to claim the dollar_figure million ordinary_loss from the sale of the rd stock their testimony is that shortly after nsi retained petitioner crispin and koehler orally agreed that petitioner would split the fee and pay dollar_figure million to ckh petitioner asserts that this alleged oral agreement created something in the nature of a joint_venture with petitioner and ckh as partners working together to earn and ultimately to share the fee petitioner also relies on crispin’s testimony that during its taxable_year petitioner entered into similar fee- splitting agreements with third parties that assisted petitioner in performing services for petitioner’s clients petitioner contends that respondent did not dispute the validity of other fee-splitting agreements petitioner also argues that respondent would not have disputed its alleged fee-splitting agreement if instead petitioner had reported the full dollar_figure million fee and claimed a dollar_figure million business deduction with respect to the portion paid to ckh alternatively petitioner argues that if the dollar_figure million is includable in its income then petitioner is entitled to a dollar_figure million deduction for the payment to ckh respondent’s arguments respondent argues that the assignment_of_income_doctrine applies and that the entire dollar_figure million nsi fee is includable in petitioner’s taxable_income for respondent asserts that petitioner earned the dollar_figure million fee as to the alleged fee- splitting agreement respondent maintains that crispin’s and koehler’s testimony is self-serving and not credible respondent also contends that the failure to execute a contemporaneous written document memorializing a dollar_figure million fee-splitting agreement is suspect although acknowledging that petitioner was arranging the sale of the rd stock by a securities_dealer like cks respondent maintains that petitioner has failed to show that any portion of its dollar_figure million payment to ckh is deductible as a business_expense c analysis and holding petitioner’s agreement with nsi the date consulting agreement executed by nsi and petitioner required that petitioner provide consulting services to nsi enterprises and its affiliates for a 3-year period ending date in exchange for a dollar_figure million fee payable in full on the date contract date the consulting agreement contained no mention of nsi’s plan to divest itself of its tax_benefit lease as we have found nsi’s and petitioner’s actual agreement was that petitioner would find a buyer for corisma the nsi affiliate holding the tax_benefit lease and the rd stock and assist nsi in consummating a sale of corisma’s shares as we understand that agreement petitioner in return for its services would earn and receive a dollar_figure million fee from nsi upon concluding the sale of lldec’s corisma’s shares to ckh on date nsi paid the agreed dollar_figure million fee to petitioner see 13_f3d_577 2d cir 108_tc_244 affd 174_f3d_997 9th cir ckh’s and petitioner’s purported fee-splitting agreement crispin testified that he had estimated that dollar_figure million would be earned from the nsi tax deal and that he had proposed to koehler that ckh and petitioner share this dollar_figure million equally in his testimony crispin also asserted that a securities_dealer would have demanded as much a sec_90 percent of the fee in question koehler testified that he agreed to dollar_figure million of the dollar_figure million for ckh because of his experiences on other deals with crispin where fees were split we find crispin’s and koehler’s testimony on this matter to lack credibility their testimony contained significant discrepancies inconsistencies and lapses regarding the purported oral agreement for example under the alleged fee- splitting agreement petitioner agreed to pay to ckh dollar_figure million or percent of the nsi fee considering the large amount of documentation used for related transactions we find it incredible that petitioner and ckh would not memorialize an agreement to pay dollar_figure million crispin and koehler were experienced businessmen whose transactions were based on written documentation yet they maintained that it was unnecessary for ckh and petitioner to execute a dollar_figure million fee-splitting agreement because they trusted one another similarly crispin claimed that ckh did not issue a bill for the dollar_figure million payment because it was transferred in accordance with the oral agreement during the trial crispin was asked about another transaction between petitioner and cks that had been documented the investment banking services agreement on date crispin explained that a written_agreement was needed because koehler and cks had numerous creditors and petitioner’s rights to the money had to be established or memorialized crispin also maintained that koehler was in the driver’s seat because petitioner needed to have cks a securities_dealer in the transaction contrary to crispin’s and petitioner’s claim the record reflects that crispin and or petitioner had practical control of ckh and koehler as discussed earlier cap corp was insolvent and could not continue operating without capital from petitioner as of date cap corp purportedly owed petitioner approximately dollar_figure7 million by the time crispin and koehler formed ckh on date they realized that cap corp was insolvent in the date debt conversion_transaction petitioner permitted ckh to acquire cks from cap corp by means of petitioner’s cancellation of dollar_figure99 million of cap corp ’s obligation regarding the advances even after the debt conversion ckh and koehler were at the mercy of crispin and or petitioner for funds as cks continued to incur considerable monthly expenses and suffer substantial operating losses in addition to effective_control over ckh and koehler petitioner held a large preferred_stock interest in ckh koehler estimated that petitioner’s preferred_stock represented percent of the equity in ckh we conclude that ckh and petitioner did not enter into a fee-splitting agreement regarding the nsi fee in the same manner as the lease_strip deal crispin and petitioner contrived the dollar_figure million fee-splitting agreement to shift petitioner’s income to ckh to be offset and sheltered by ckh’s losses we conclude that the principal reason petitioner transferred dollar_figure million of income to ckh was to avoid the incidence_of_tax on dollar_figure million in earned fee income there was no business_purpose for this transfer we also note that lldec which was ckh’s wholly owned subsidiary deducted the dollar_figure paid to petitioner for arranging the decatur realty sale and denominated it an investment banking fee we find it anomalous that ckh and lldec would have been charged an investment banking fee by petitioner--if ckh and petitioner were joint venturers as contended on the record presented in this case there is no credible_evidence supporting a fee-splitting agreement or a joint_venture or partnership_agreement between petitioner and ckh no partnership return was filed and no partnership income reported see 105_tc_396 affd on other issues 121_f3d_393 8th cir we accordingly hold that petitioner failed to report dollar_figure million of the dollar_figure million fee in income for see united_states v newell f 3d pincite petitioner’s entitlement to a business deduction petitioner makes the alternative argument that it is entitled to a business deduction for the dollar_figure million paid to cks petitioner bears the burden of establishing its entitlement to business deductions see rule a petitioner paid dollar_figure million to ckh and ckh’s wholly owned subsidiary cks received dollar_figure following the redemption of the rd stock by cks no probative evidence has been offered regarding the appropriate fee for participation in a transaction like the nsi tax deal crispin’s testimony that a securities_dealer might have required up to percent of the income is self-serving and unreliable we are also skeptical about crispin’s claims with respect to the purported risks ckh and or ckh’s subsidiaries undertook in acquiring and disposing of the decatur realty the rd stock and the tax_benefit lease nonetheless ckh did enter into the transactions on date pursuant to which nsi consummated its sale of lldec’s corisma’s shares to ckh following these date transactions ckh transferred the rd stock and the tax_benefit lease from lldec now a wholly owned subsidiary of ckh to cks ckh’s other wholly owned subsidiary cks engaged in additional transactions to dispose_of the rd stock and the tax_benefit lease an independent securities_dealer would have charged petitioner for involvement and participation in the nsi tax deal bearing heavily against petitioner because of the ambiguity and inexactitude of the proof it offered we hold that petitioner is entitled to a dollar_figure deduction for with respect to cks’s participation in the nsi tax deal see 39_f2d_540 2d cir iv petitioner’s advances to koehler petitioner advanced dollar_figure to koehler before petitioner acknowledges that it mistakenly deducted this dollar_figure as a miscellaneous expense on its taxable_year return petitioner now asserts it is entitled to deduct the dollar_figure as a business_bad_debt sec_166 permits a deduction for debts that become worthless during a taxable_year petitioner contends that its advances to koehler became wholly worthless during petitioner’s taxable_year and that it is entitled to deduct those advances as wholly worthless debts under sec_166dollar_figure a bad_debt is deductible only for the year in which it becomes worthless sec_166 53_tc_491 affd 467_f2d_47 9th cir for purposes of sec_166 the debt must be a bona_fide debt ie one which arises under a debtor-creditor relationship and is based on a valid and enforceable obligation to pay a fixed and 25petitioner has not claimed that it is entitled to deduct those advances as partially worthless debts under sec_166 determinable sum of money a gift or contribution_to_capital is not considered to be a debt for purposes of sec_166 in re uneco inc 532_f2d_1204 8th cir 318_f2d_611 9th cir sec_1 c income_tax regs the existence of a bona_fide debtor-creditor relationship is a question of fact to be determined on the basis of the facts and circumstances in each case 91_tc_575 54_tc_905 an essential element of a bona_fide debtor-creditor relationship is the existence of a good_faith intent on the part of the recipient to repay and a good_faith intent on the part of the person advancing the funds to enforce repayment fisher v commissioner supra pincite in determining the debtor’s and creditor’s subjective intent we consider whether there was a reasonable expectation of repayment in light of the economic realities of the situation id pincite petitioner contends that the dollar_figure in advances to koehler represents bona_fide debt respondent on the other hand contends that the advances were made without reasonable expectation of repayment we conclude that these advances were not bona_fide debt koehler’s date demand promissory agreement did not have a fixed maturity_date or a repayment schedule see boatner v commissioner tcmemo_1997_379 wherein the notes in question among other things had no fixed maturity dates or repayment schedules affd without published opinion 164_f3d_629 9th cir the record reveals that at the time the advances of dollar_figure were made petitioner could not have had a reasonable expectation of repayment koehler had been experiencing financial difficulties since his divorce in or from at least through koehler’s financial condition was extremely poor and he did not have the capability to repay the advances koehler testified that if petitioner or any of his other creditors had pressed him for payment during he would have filed for bankruptcy yet from august through date petitioner advanced dollar_figure to koehlerdollar_figure see fisher v 26we essentially consider window dressing richard koehler’s koehler execution of the date demand promissory agreement until date no note existed evidencing and covering the earlier dollar_figure that petitioner advanced koehler possibly as far back as the 1980s the record further does not reflect whether koehler paid petitioner any interest with respect to the dollar_figure in advances before date similarly we also consider window dressing koehler’s monthly interest payments totaling dollar_figure to petitioner from date through date that dollar_figure represented less than one of the nine dollar_figure semimonthly payments that petitioner made to koehler from aug through date commissioner supra pincite see also zimmerman v united_states f 2d pincite the dollar_figure in advances appears to be something other than loans essentially petitioner expected koehler to repay these advances when he could koehler did not furnish security and petitioner did not seek repayment of the advances on the basis of the record we conclude that crispin arranged the advances from petitioner to help his friend and business_associate koehler who was in financial need see mccain v commissioner tcmemo_1987_285 affd per order 9th cir date see also boatner v commissioner supra on the basis of the foregoing we hold that petitioner is not entitled to deduct a dollar_figure bad_debt for its taxable_year ended date v is petitioner liable for penalties under sec_6662 respondent determined that petitioner was liable for penalties under sec_6662 for its taxable years ended date and with respect to underpayments attributable to the lease_strip deal deductions in particular respondent determined that petitioner was liable for a 20-percent penalty on the portions of the underpayments attributable to rental expense deductions as being due to petitioner’s negligence disregard of 27although respondent disallowed petitioner’s dollar_figure net_operating_loss nol_carryover deduction for respondent did not determine that petitioner was liable for an accuracy-related_penalty on the portion of its underpayment attributable to the dollar_figure nol rules or regulations or substantial_understatement_of_income_tax respondent also determined that petitioner was liable for a 40-percent gross_valuation_overstatement penalty on the portions of the underpayments attributable to petitioner’s claimed note disposition losses alternatively with respect to the note disposition losses respondent determined that petitioner was liable for a 20-percent penalty under sec_6662 due to petitioner’s negligence disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement under chapter of the internal_revenue_code sec_6662 b and in general where a gross_valuation_misstatement is involved an accuracy-related_penalty under sec_6662 is imposed in an amount equal to percent of the portion of an underpayment attributable to a gross_valuation_misstatement sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs negligence may be indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction that would seem to a reasonable and prudent person too good to be true under the circumstances sec_1_6662-3 income_tax regs disregard of the rules or regulations includes the provisions of the internal_revenue_code temporary or final treasury regulations and revenue rulings or notices issued by the internal_revenue_service and published in the internal_revenue_bulletin sec_1_6662-3 income_tax regs a substantial_valuation_misstatement generally constitutes a gross_valuation_misstatement if the value or adjusted_basis of any property claimed on a return is percent or more of the amount determined to be the correct value or adjusted_basis sec_6662 the accuracy-related_penalty under sec_6662 will not apply to any part of a taxpayer’s underpayment_of_tax if with regard to that part the taxpayer establishes reasonable_cause and that the taxpayer acted in good_faith sec_6664 petitioner arranged its own lease_strip deal and claimed over dollar_figure million in tax benefits for and as we have held petitioner did not have a valid nontax business_purpose for entering into the lease_strip deal in seeking substantial deductions vastly greater than economic outlay petitioner was indifferent to the deal’s lack of economic_substance and economic profit potential this is plainly shown by petitioner’s casual attitude toward the bona fides of the transactions crispin and petitioner failed to notice or correct the fact that the over lease agreement did not provide petitioner with any residual interests in the k-mart photo processing and shared computer equipment petitioner prepared its own in-house analysis and valuation of the over lease residual rights before entering into the date transaction with cap presumably a reasonable review and or appraisal would have uncovered this fundamental flaw petitioner also entered into a series of transactions over a 21-month period from date through date to dispose_of its lease position without recognizing or correcting this flaw petitioner through crispin and other employees who were also experienced in leasing transactions cannot hide behind the professionals who were involved in the first lease_strip deal petitioner engaged in a blatant scheme to obtain deductions greatly disproportionate to its economic investment in transactions that lacked economic_substance or a business_purpose the facts and circumstances of this case reflect that petitioner did not have reasonable_cause and lacked good_faith in entering into the transactions and claiming the deductions regarding the lease_strip deal petitioner’s reliance upon the marshall stevens appraisal the murray devine appraisal and the thacher proffitt tax opinion all of which had been issued to cfx concerning the first lease_strip deal and the master lease residual interests was not reasonable as that advice among other things had not been furnished by disinterested objective advisers but by advisers involved in marketing the first lease_strip deal to cfx see 91_tc_524 see also 299_f3d_221 3d cir holding that the reliance must be objectively reasonable affg 115_tc_43 indeed given petitioner’s experience and expertise arranging lease_strip deals and its awareness of notice_95_53 1995_2_cb_334 petitioner was aware and forewarned but chose to proceed with the transactions and claim the deductions see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 we further reject petitioner’s argument that it qualifies under the reasonable_cause and good_faith exception of sec_6664 in that regard petitioner claimed that it relied upon and followed the advice of a national accounting firm that reviewed petitioner’s proposed return as previously discussed the second lease_strip deal had no economic_substance and the dollar_figure jenrich note was not a valid indebtedness among other things it has not been shown that the accounting firm’s advice was based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances petitioner had disclosed all relevant facts to the accounting firm and the accounting firm’s advice was based on reasonable factual or legal assumptions sec_1 c income_tax regs see 857_f2d_1383 9th cir affg tcmemo_1987_217 petitioner was negligent and or disregarded rules or regulations as to the portions of its underpayments attributable to its claimed lease_strip deal rental expense deductions we hold that petitioner is liable for the 20-percent sec_6662 penalties for its taxable years ended date and equal to percent of those portions of its underpayments attributable to its claimed lease_strip deal rental expense deductions the portions of petitioner’s underpayments attributable to its claimed note disposition losses constitute gross_valuation_misstatements under sec_6662 as we have held the second lease_strip deal lacked economic_substance and the dollar_figure jenrich note was not a valid indebtedness ie had no value petitioner claimed an adjusted_basis in the jenrich note in an amount exceeding dollar_figure million an amount that was immensely greater than the correct adjusted_basis of zero see sec_1_6662-5 income_tax regs we hold that petitioner is liable for the percent accuracy-related_penalties under sec_6662 for its taxable years ended date and on those portions of its underpayments attributable to its claimed note disposition losses see 933_f2d_143 2d cir affg tcmemo_1989_684 because we have found that the subject transactions are without substance or business_purpose and that petitioner and its officers were fully aware of the lack of bona fides of the factual underpinnings for the transactions there could be no substantial_authority or reasonable belief or cause on petitioner’s part that would allow it to avoid the application of the sec_6662 penalties in this case in light of the foregoing and to reflect concessions by the parties decision will be entered under rule reporter’s note this opinion was amended by order dated date appendix a - - appendix b appendix c existing end user equipment rental monthly payments that hca purchased date k-mart shared amoco hip ny marietta martin dollar_figure dollar_figure -- dollar_figure dollar_figure big_number big_number -- big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number -- big_number big_number big_number big_number -- big_number big_number -- big_number -- big_number big_number -- -- -- big_number big_number -- -- -- big_number big_number -- -- -- big_number big_number -- -- -- big_number big_number -- -- -- big_number big_number -- -- -- big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- big_number -- -- 1the amoco payments continue at dollar_figure per month through date
